

EXHIBIT 10aaa
 
 
 
 


CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THE DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.
 
 
 
MULTICURRENCY REVOLVING CREDIT AGREEMENT
 
 
 
DATED as of November 13, 2006
 
 
among
 
 
Rogers Corporation,
Rogers Technologies (Barbados) SRL,
Rogers (China) Investment Co., Ltd.,
Rogers N.V.,
Rogers Technologies (Suzhou) Co. Ltd.,
 
 
and
 
 
Citizens Bank of Connecticut
 

--------------------------------------------------------------------------------


Table of Contents




1
DEFINITIONS AND RULES OF INTERPRETATION
  1
1.1.
Definitions
  1
1.2
Rules of Interpretation
17
2
THE REVOLVING CREDIT FACILITIES
18
2.1.
Revolving Credit Facilities
18
2.1.1.
Revolving Credit Facility A
18
2.1.2
Revolving Credit Facility B
19
2.2.
Unused Line Fee
19
2.3.
Reduction of Commitments
19
2.4.
The Revolving Credit Notes
19
2.5.
Interest Provisions
20
2.6.
Borrowing Procedures
20
2.6.1
LIBOR Loan Requests
20
2.6.2
Prime Rate Loan Requests
20
2.6.3
Continuation and Conversion Elections
20
2.7
Repayments,  Prepayments and Interest
21
2.7.1
Continuations and Coversions
21
2.7.2
Voluntary  Prepayment of LIBOR  Rate Loans
21
2.8.
[Intentionally Omitted]
22
2.9.
Optional Currencies
22
2.9.1.
General
22
2.9.2.
Exchange Rate
23
2.9.3.
Multiple Denominations
23
2.9.4.
Funding
23
3
REPAYMENT OF THE REVOLVING CREDIT LOANS
23
3.1.
Maturity
23
3.2.
Mandatory Repayments of the Loans
23
3.3.
Optional Repayments of the Loans
24
4
LETTERS OF CREDIT
24
4.1.
Letter of Credit Commitments
24
4.1.1.
Commitment to Issue Letters of Credit
24
4.1.2.
Letter of Credit Applications
24
4.1.3.
Terms of Letters of Credit
24
4.2.
Reimbursement Obligation of the Borrowers
25
4.3.
Letter of Credit Payments
25
4.4.
Obligations Absolute
25
4.5.
Reliance by Issuer
26
4.6.
Letter of Credit Fee
26
5
CERTAIN GENERAL PROVISIONS
26
5.1.
Indemnities
26
5.2.
Taxes
27
5.3.
Funds for Payments
27
5.3.1.
Payments to Bank
27
5.3.2.
No Offset, etc
27
5.3.3.
Currency Matters
28
5.4.
Computations
28
5.5.
Substitute Rate
29
5.6.
LIBOR Rate Lending Unlawful
29
5.7.
Increased Costs
29
5.8.
Increased Capital Costs
30
5.9.
Certificate
30
5.10.
Indemnity
30
5.11.
Interest After Default
31
5.12.
Indemnifiable Events
31

 

--------------------------------------------------------------------------------


 
6
REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
31
6.1.
Corporate Authority
31
6.1.1.
Incorporation; Good Standing
31
6.1.2.
Authorization
32
6.1.3.
Enforceability
32
6.2.
Governmental Approvals
32
6.3.
Title to Properties; Leases
32
6.4.
Financial Statements and Projections
32
6.4.1.
Fiscal Year
32
6.4.2.
Financial Statements
33
6.4.3.
Projections
33
6.5.
No Material Changes, Solvency etc
33
6.6.
Franchises, Patents, Copyrights, etc
33
6.7.
Litigation
33
6.8.
No Materially Adverse Contracts, etc
34
6.9.
Compliance with Other Instruments, Laws, etc
34
6.10.
Tax Status
34
6.11.
No Event of Default
34
6.12.
Holding Company and Investment Company Acts
34
6.13.
Absence of Financing Statements, etc
34
6.14.
Certain Transactions
35
6.15.
Employee Benefit Plans
35
6.15.1.
In General
35
6.15.2.
Terminability of Welfare Plans
35
6.15.3.
Guaranteed Pension Plans
35
6.15.4.
Multiemployer Plans
36
6.16.
Use of Proceeds
36
6.16.1.
General
36
6.16.2.
Regulations U and X
36
6.16.3.
Ineligible Securities
36
6.17.
Environmental Compliance
36
6.18.
Subsidiaries, etc
37
6.19.
Disclosure
38
7
AFFIRMATIVE COVENANTS OF THE BORROWERS
38
7.1.
Punctual Payment
38
7.2.
Maintenance of Office
38
7.3.
Records and Accounts
38
7.4.
Financial Statements, Certificates and Information
39
7.5.
Notices
39
7.5.1.
Defaults
40
7.5.2.
Environmental Events
40
7.5.3.
Notice of Litigation and Judgments
40
7.5.4.
Notice of Understanding
40
7.6.
Corporate Existence; Maintenance of Properties
40
7.7.
Insurance
40
7.8.
Taxes
41
7.9.
Inspection of Properties and Books, etc
41
7.9.1.
General
41
7.9.2.
Communications with Accountants
41
7.10.
Compliance with Laws, Contracts, Licenses, and Permits
41
7.11.
Compliance with Environmental Laws
41
7.12.
Employee Benefit Plans
42
7.13.
Use of Proceeds
42
7.14.
Additional Subsidiaries
42
7.15.
Further Assurances
42

 

--------------------------------------------------------------------------------


 
8
CERTAIN NEGATIVE COVENANTS OF THE BORROWERS
42
8.1.
Restrictions on Indebtedness
42
8.2.
Restrictions on Liens
43
8.3.
Restrictions on Investments
45
8.4.
Distributions
47
8.5.
Merger, Consolidation and Disposition of Assets
47
8.5.1.
Mergers and Acquisitions
47
8.5.2.
Disposition of Assets
47
8.6.
Sale and Leaseback
48
8.7.
Employee Benefit Plans
48
8.8.
Business Activities
49
8.9.
Fiscal Year
49
8.10.
Transactions with Affiliates
49
8.11.
Activities of World Properties
49
8.12.
Modification of Charter Documents
50
8.13.
Upstream Limitations
50
8.14.
Inconsistent Agreements
50
9
FINANCIAL COVENANTS OF THE BORROWER
50
9.1.
Leverage Ratio
50
9.2.
Interest Coverage Ratio
50
9.3.
Capital Expenditures
50
10
CLOSING CONDITIONS
50
10.1.
Loan Documents
51
10.2.
Certified Copies of Charter Documents
51
10.3.
Corporate Action
51
10.4.
Incumbency Certificate
51
10.5.
Opinion of Counsel
51
10.6.
UCC Search Results, etc
51
10.7.
Payment of Fees and Expenses
51
10.8.
Termination of Existing Bank of America Agreement
51
10.9.
Payoff Letter
51
10.10.
Initial Loan Request
51
11
CONDITIONS TO ALL BORROWINGS
52
11.1.
Representations True; No Event of Default
52
11.2.
No Legal Impediment
52
11.3.
Governmental Regulation
52
11.4.
Proceedings and Documents
52

 

--------------------------------------------------------------------------------


 
12
EVENTS OF DEFAULT; ACCELERATION; ETC
52
12.1.
Events of Default and Acceleration
52
12.2.
Termination of Commitments
55
12.3.
Remedies
55
13
SETOFF
55
14
JOINT AND SEVERAL LIABILITY
55
15
EXPENSES AND INDEMNIFICATION
55
15.1.
Expenses
56
15.2.
Indemnification
56
15.3.
Survival
56
16
TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION
56
16.1.
Confidentiality
57
16.2.
Prior Notification
57
16.3.
Other
57
17
SURVIVAL OF COVENANTS, ETC
57
18
PARTICIPATION
57
18.1.
Participations
58
18.2.
Disclosure
58
18.3.
Assignment by Borrower
58
19
NOTICES, ETC
58
20
GOVERNING LAW
58
21
HEADINGS
59
22
COUNTERPARTS
59
23
ENTIRE AGREEMENT, ETC
59
24
WAIVER OF JURY TRIAL
59
25
CONSENTS, AMENDMENTS, WAIVERS, ETC
59
26
SEVERABILITY
60
27
REPRESENTATIONS AND WARRANTIES OF THE BANK
60
 
 
 

 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THE DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.

MULTICURRENCY REVOLVING CREDIT AGREEMENT
 
 
            This MULTICURRENCY REVOLVING CREDIT AGREEMENT is made as of November
13, 2006, by and between Rogers Corporation, a Massachusetts corporation having
its principal place of business at One Technology Drive, Rogers, Connecticut
06263 ("Rogers US"), Rogers Technologies (Barbados) SRL, a corporation organized
and existing under the laws of Barbados having its principal place of business
at Fidelity House, Wildey Business Park, St. Michael, Barbados ("Rogers
Barbados"), Rogers (China) Investment Co., Ltd., a corporation organized and
existing under the laws of the People's Republic of China having its principal
place of business at 338 Shenshu Road, Suzhou Industrial Park, Suzhou, People's
Republic of China 215122 ("Rogers China"), Rogers N.V., a corporation organized
and existing under the laws of Belgium having its principal office at Afrikalaan
188, B-9000, Gent, Belgium ("Rogers Belgium"), Rogers Technologies (Suzhou) Co.
Ltd., a corporation organized and existing under the laws of the People's
Republic of China having its principal place of business at 399 Suhong Zhong
Road, Suzhou Industrial Park, Suzhou, People's Republic of China 215122 ("Rogers
Suzhou"; Rogers US, Rogers Barbados, Rogers China, Rogers Belgium, and Rogers
Suzhou are hereinafter referred to individually as a "Borrower" and collectively
as the "Borrowers"), and Citizens Bank of Connecticut (the "Bank"), a
Connecticut stock savings bank with offices at 90 State House Square, 10th
Floor, Hartford, Connecticut 06103.
 
     1. DEFINITIONS AND RULES OF INTERPRETATION.
 
    1.1.      Definitions.  The following terms shall have the meaning set forth
in this §1 or elsewhere in the provision of this Credit Agreement referred to
below:
 
            Adjustment Date.  The first day of the month immediately following
the month in which a Compliance Certificate is to be delivered by the Borrowers
pursuant to §7.4(c) hereof.
 
            Affiliate.  Any Person that would be considered to be an affiliate
of any Borrower under Rule 144(a) of the Rules and Regulations of the Securities
and Exchange Commission, as in effect on the date hereof, if such Borrower were
issuing securities.
 
            Applicable Margin.  For each period commencing on an Adjustment Date
through the date immediately preceding the next Adjustment Date (each a "Rate
Adjustment Period"), the Applicable Margin shall be the applicable margin set
forth below with respect to the Leverage Ratio, as determined for the period
ending on the fiscal quarter ended immediately preceding the applicable Rate
Adjustment Period.
 

--------------------------------------------------------------------------------


 
 
LEVEL
 
LEVERAGE RATIO
PRIME RATE
LOANS
LIBOR RATE LOANS
UNUSED LINE FEE RATE
 
 
 
 
 
IV
Greater than
1.50:1.00
[*]%
[*]%
[*]%
 
III
Less than or equal to
1.50:1.00 but greater
than 1.25:1.00
 
[*]%
 
[*]%
 
[*]%
 
 
 
 
 
 
II
Less than or equal to
1.25:1.00 but greater
than 0.75:1.00
 
[*]%
 
[*]%
 
[*]%
 
 
 
 
 
 
I
Less than or equal to
0.75:1.00
 
[*]%
 
[*]%
 
[*]%

 
    Notwithstanding the foregoing, (a) for Loans outstanding, the Letter of
Credit Fees and the commitment fees payable during the period commencing on the
Closing Date through the date immediately preceding the first Adjustment Date to
occur after the Closing Date, the Applicable Margin shall be Level I set forth
above, and (b) if the Borrowers fail to deliver any Compliance Certificate
pursuant to §7.4(c) hereof then, for the period commencing on the next
Adjustment Date to occur subsequent to such failure through the date immediately
following the date on which such Compliance Certificate is delivered, the
Applicable Margin shall be the highest Applicable Margin set forth above.


    Balance Sheet Date. January 1, 2006.


    Bank of America. Bank of America, N.A.


    Bank's Head Office. 90 State House Square, Hartford, Connecticut 06103.


    Bank's Special Counsel. Tyler Cooper & Alcorn, LLP or such other counsel as
may be approved by the Bank.


    Borrowers. As defined in the preamble hereto.


    Business Day. (a) Any day which is neither a Saturday or Sunday nor a legal
holiday on which commercial banks are authorized or required to be closed in
Hartford, Connecticut; (b) when such term is used to describe a day on which a
borrowing, payment, prepaying, or repaying is to be made in respect of any LIBOR
Rate Loan, any day which is: (i) neither a Saturday or Sunday nor a legal
holiday on which commercial banks are authorized or required to be closed in New
York City; and (ii) a London Banking Day; and (c) when such term is used to
describe a day on which an interest rate determination is to be made in respect
of any LIBOR Rate Loan, any day which is a London Banking Day.


[*] CONFIDENTIAL TREATMENT REQUESTED
 

--------------------------------------------------------------------------------


 
    Capital Assets. Fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with generally accepted
accounting principles.
 
    Capital Expenditures. For any period, the aggregate amount paid or the
amount of Indebtedness incurred (including in respect of obligations under any
Capitalized Leases) by Rogers US or any of its Subsidiaries (i) for Capital
Assets during such period, determined in accordance with generally accepted
accounting principles, as indicated on the financial statements of Rogers US and
its Subsidiaries prepared in accordance with such principles, and (ii) in
connection with the lease of any assets by Rogers US or any of its Subsidiaries
as lessee under any Synthetic Lease to the extent that such assets would have
been Capital Assets had the Synthetic Lease been treated for accounting purposes
as a Capitalized Lease.
 
    Capitalized Leases. Leases under which Rogers US or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with generally accepted accounting principles.


CERCLA. See §6.17(a).


Closing Date. The first date on which the conditions set forth in §§10 and 11
have been satisfied.


Code. The Internal Revenue Code of 1986.


Commitment. The amount of the Bank's commitment to make Loans to the Borrowers
under Revolving Credit Facility A and Revolving Credit Facility B, and to issue,
extend and renew Letters of Credit for the account of, the Borrowers under
Revolving Credit Facility A, in each case, as the same may be reduced from time
to time; or if a Commitment is terminated pursuant to the provisions hereof,
zero.


Compliance Certificate. See §7.4(c).


Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of Rogers US and its Subsidiaries,
consolidated in accordance with generally accepted accounting principles.


Consolidated Foreign Tangible Assets. Consolidated Foreign Total Assets less the
sum of:


(a) the total book value of all assets of Rogers US's Foreign Subsidiaries
properly classified as intangible assets under generally accepted accounting
principles, including such items as good will, the purchase price of acquired
assets in excess of the fair market value thereof, trademarks, trade names,
service marks, brand names, copyrights, patents and licenses, and rights with
respect to the foregoing; plus


(b) all amounts representing any write-up in the book value of any assets of
Rogers US's Foreign Subsidiaries resulting from a revaluation thereof subsequent
to the Balance Sheet Date, excluding (i) adjustments for making short-term
investments to market and (ii) transaction adjustments made in accordance with
Financial Accounting Standards Board Statement no. 133; provided that the
underlying contract or arrangement is intended solely for hedging (and not
speculative) purposes; plus


(c) to the extent otherwise included in the computation of Consolidated Foreign
Total Assets, any subscriptions receivable.
 

--------------------------------------------------------------------------------


 
(c) to the extent otherwise included in the computation of Consolidated Foreign
Total Assets, any subscriptions receivable.


Consolidated Foreign Total Assets. The sum of (i) all assets ("consolidated
balance sheet assets") of Rogers US's Foreign Subsidiaries determined on a
consolidated basis in accordance with generally accepted accounting principles,
plus (ii) without duplication, all assets leased by Rogers US's Foreign
Subsidiaries as lessee under any Synthetic Lease to the extent that such assets
would have been consolidated balance sheet assets had the Synthetic Lease been
treated for accounting purposes as a Capitalized Lease, plus (iii) without
duplication, all sold receivables referred to in clause (vii) of the definition
of the term "Indebtedness" to the extent that such receivables would have been
consolidated balance sheet assets had they not been sold.


    Consolidated Net Income (or Deficit). For any period, the consolidated net
income (or deficit) of Rogers US and its Subsidiaries for such period (taken as
a cumulative whole), after deducting all operating expenses, provision for all
taxes and reserves (including reserves for deferred income taxes established in
connection with accelerated depreciation or amortization claimed for income tax
purposes) and all other proper deductions, all determined in accordance with
generally accepted accounting principles and on a consolidated basis, after
eliminating all inter-company items and portions of income (or deficit) properly
attributable to minority interests, if any, in the stock of Subsidiaries;
provided that there shall also be excluded (in each case without duplication):



 
(i)
the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or with Rogers US or a Subsidiary, except as
otherwise provided in the definition of Pro Forma Basis;




 
(ii)
any aggregate net gain (or net loss) arising from sales of capital assets or
from the acquisition or retirement or sale of securities during such period, if
such gain or loss is treated as an extraordinary item under generally accepted
accounting principles;




 
(iii)
any net gain arising from the collection of the proceeds of any life insurance
policy if such gain is treated as an extraordinary item under generally accepted
accounting principles; and




 
(iv)
the undistributed net income of any Foreign Subsidiary to the extent Rogers US
is prohibited from repatriating such income.



Consolidated Net Worth. The excess of Consolidated Total Assets over
Consolidated Total Liabilities, less, to the extent otherwise includable in the
computations of Consolidated Net Worth, any subscriptions receivable.


Consolidated Tangible Assets. Consolidated Total Assets less the sum of:
 

--------------------------------------------------------------------------------


 
(a) the total book value of all assets of Rogers US and its Subsidiaries
properly classified as intangible assets under generally accepted accounting
principles, including such items as good will, the purchase price of acquired
assets in excess of the fair market value thereof, trademarks, trade names,
service marks, brand names, copyrights, patents and licenses, and rights with
respect to the foregoing; plus


(b) all amounts representing any write-up in the book value of any assets of
Rogers US and its Subsidiaries resulting from a revaluation thereof subsequent
to the Balance Sheet Date, excluding (i) adjustments for marking short-term
investments to market and (ii) transaction adjustments made in accordance with
Financial Accounting Standards Board Statement no. 133; provided that the
underlying contract or arrangement is intended solely for hedging (and not
speculative) purposes; plus


(c) to the extent otherwise included in the computation of Consolidated Total
Assets, any subscriptions receivable.


Consolidated Total Assets. The sum of (i) all assets ("consolidated balance
sheet assets") of Rogers US and its Subsidiaries determined on a consolidated
basis in accordance with generally accepted accounting principles, plus (ii)
without duplication, all assets leased by Rogers US or any Subsidiary as lessee
under any Synthetic Lease to the extent that such assets would have been
consolidated balance sheet assets had the Synthetic Lease been treated for
accounting purposes as a Capitalized Lease, plus (iii) without duplication, all
sold receivables referred to in clause (vii) of the definition of the term
"Indebtedness" to the extent that such receivables would have been consolidated
balance sheet assets had they not been sold.


Consolidated Total Interest Expense. For any period, the aggregate amount of
interest required to be paid or accrued by Rogers US and its Subsidiaries during
such period on all Indebtedness of Rogers US and its Subsidiaries outstanding
during all or any part of such period, whether such interest was or is required
to be reflected as an item of expense or capitalized, including payments
consisting of interest in respect of any Capitalized Lease, or any Synthetic
Lease, and including commitment fees, agency fees, facility fees, balance
deficiency fees and similar fees or expenses in connection with the borrowing of
money, other than fees and expenses incurred under §§5.7 or 5.8.


Consolidated Total Liabilities. All liabilities of Rogers US and its
Subsidiaries determined on a consolidated basis in accordance with generally
accepted accounting principles and classified as such on the consolidated
balance sheet of Rogers US and its Subsidiaries.


Conversion Request. A notice given by the Borrowers to the Bank of the
Borrowers' election to convert or continue a Loan in accordance with §§ 2.6 or
2.7.


Credit Agreement. This Multicurrency Revolving Credit Agreement, including the
Schedules and Exhibits hereto.


Default. See §12.1.


Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of capital stock of any Borrower, other than dividends to
the extent payable in shares of common stock of such Borrower; the purchase,
redemption, or other retirement of any shares of any class of capital stock of
any Borrower, directly or indirectly through a Subsidiary of such Borrower or
otherwise, other than in connection with the exercise of stock options by
employees or directors of such Borrower or its Subsidiaries (or former employees
or former directors); the return of capital by any Borrower to its shareholders
as such; or any other distribution on or in respect of any shares of any class
of capital stock of any Borrower, other than pursuant to the Shareholder Rights
Plan.
 

--------------------------------------------------------------------------------


 
Dollar Equivalent. On any particular date, with respect to any amount
denominated in Dollars, such amount of Dollars, and with respect to any amount
denominated in a currency other than Dollars, the amount (as conclusively
ascertained by the Bank absent manifest error) of Dollars which could be
purchased by the Bank (in accordance with its normal banking practices) in the
London foreign currency deposit markets with such amount of such currency at the
spot rate of exchange prevailing at or about 11:00 a.m. (London time) on such
date.


Dollars or $. Dollars in lawful currency of the United States of America.


Domestic Lending Office. Initially, the office of the Bank at the address set
forth on page 1; thereafter, such other office of the Bank, if any, located
within the United States that will be making or maintaining Prime Rate Loans.


Domestic Net Assets. The total domestic United States assets of Rogers US
determined in accordance with generally accepted accounting principles,
excluding the value of Investments in, and amounts due from, Subsidiaries and
Joint Ventures, less the total liabilities (excluding the Obligations) of Rogers
US and its Subsidiaries determined in accordance with generally accepted
accounting principles.


Domestic Subsidiary. Any Subsidiary which is not a Foreign Subsidiary; provided
that for the purposes of §§6.17 and 7.11, the term Domestic Subsidiary shall
mean any Subsidiary at any time owning, leasing or operating any Real Estate.


Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan is converted or continued in accordance with §§ 2.6 or 2.7.


EBITDA. The Consolidated Net Income (or Deficit) of Rogers US and its
Subsidiaries for any fiscal period, plus, to the extent deducted in the
calculation of Consolidated Net Income (or Deficit) and without duplication, (a)
depreciation, amortization and other similar noncash changes for such period,
(b) income tax expense for such period, and (c) Consolidated Total Interest
Expense paid or accrued during such period, excluding the net income (or
deficit) of any Person (other than a Subsidiary) in which Rogers US or a
Subsidiary has an ownership interest, except to the extent that any such income
has been actually received by Rogers US or such Subsidiary in the form of cash
dividends or similar cash Distributions, in each case as determined in
accordance with generally accepted accounting principles.


Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.


Environmental Laws. See §6.17(a).


EPA. See §6.17(b).


ERISA. The Employee Retirement Income Security Act of 1974.
 

--------------------------------------------------------------------------------


 
ERISA Affiliate. Any Person which is treated as a single employer with any
Borrower under §414 of the Code.


ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.


EU Treaties. The Treaty of Rome of March 25, 1957 establishing the European
Community, as amended by the Treaty on the European Union signed on February 7,
1992 (the Maastricht Treaty), and as further amended from time to time.


Euro or e. The single currency of the Participating Member States.


Eurocurrency Interbank Market. Any lawful recognized market in which deposits of
Dollars and the relevant Optional Currencies are offered by international
banking units of United States banking institutions and by foreign banking
institutions to each other and in which foreign currency and exchange operations
or eurocurrency funding operations are customarily conducted.


Eurocurrency Lending Office. The office of the Bank that shall be making or
maintaining LIBOR Rate Loans, as the same may change from time to time.


Event of Default. See §12.1.


Excluded Taxes. Any (i) franchise taxes on the Bank, (ii) taxes on income or
profits of the Bank, or (iii) other taxes incurred by the Bank except those
imposed as a result of, or relating to, this Agreement.


Existing Bank of America Agreement. The Multi-Currency Revolving Credit
Agreement dated as of December 8, 2000 among Rogers US, Bank of America, and the
Bank, as amended and in effect immediately prior to the Closing Date.


Existing Letters of Credit. The letters of credit, if any, issued by Bank of
America for the account of Rogers US prior to the Closing Date and listed on
Schedule 2.


Financial Affiliate. A Subsidiary of the bank holding company controlling the
Bank, which Subsidiary is engaging in any of the activities permitted by §4(k)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843), as amended.


Foreign Exchange Exposure. The Bank's aggregate pre-settlement exposure, as
determined by the Bank, under foreign exchange agreements to which the Bank and
Rogers US are parties. In no event shall the aggregate Foreign Exchange Exposure
exceed $7,500,000 at any one time.


Foreign Subsidiary. Any Subsidiary which conducts substantially all of its
business in countries other than the United States of America and that is
organized under the laws of a jurisdiction other than the United States of
America and the States (or the District of Columbia) thereof.
 

--------------------------------------------------------------------------------


 
generally accepted accounting principles. Accounting principles that are (A)
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time,
and (B) consistently applied in all material respects with past financial
statements of Rogers US, in each case such that a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in generally accepted accounting principles) as to financial statements
in which such principles have been properly applied.


Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.


Guarantors. Each Domestic Subsidiary of Rogers US existing on the Closing Date
(other than World Properties) and each other Person required to be or become a
guarantor from time to time pursuant to §7.14.


Guaranty. The Guaranty, dated or to be dated on or prior to the Closing Date,
made jointly and severally by each Domestic Subsidiary of Rogers US (other than
World Properties) in favor of the Bank pursuant to which each Domestic
Subsidiary of Rogers US guaranties to the Bank the payment and performance of
the Obligations and in form and substance satisfactory to the Bank, and any
other guaranty substantially in the form of such Guaranty in favor of the Bank
made by any Person required to be or become a guarantor pursuant to §7.14.


Hazardous Substances. See §6.17(b).
 
    Hedging Contracts. Interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrowers and the Bank and designed to
protect the Borrowers against fluctuations in interest rates or currency
exchange rates.
 
    Hedging Obligations. With respect to the Borrowers, all liabilities of the
Borrowers to the Bank under Hedging Contracts.
 
    Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent but without duplication:


    (i) every obligation of such Person for money borrowed.


    (ii) every obligation of such Person evidenced by bonds, debentures, notes
or other similar instruments, including obligations incurred in connection with
the acquisition of property, assets or businesses,


    (iii) every reimbursement obligation of such Person with respect to letters
of credit, bankers' acceptances or similar facilities issued for the account of
such Person,


    (iv) every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business),


    (v) every obligation of such Person under any Capitalized Lease,
 

--------------------------------------------------------------------------------


 
    (vi) every obligation of such Person under any Synthetic Lease,


    (vii) all sales by such Person of (A) accounts or general intangibles for
money due or to become due, (B) chattel paper, instruments or documents creating
or evidencing a right to payment of money or (C) other receivables (collectively
"receivables"), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith,


    (viii) every obligation of such Person (an "equity related purchase
obligation") to purchase, redeem, retire or otherwise acquire for value any
shares of capital stock of any class issued by such Person, other than the
obligation to purchase capital stock arising solely as a result of the
difference between the trade date and the settlement date for such purchase,


    (ix) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a "Derivative Contract"),


    (x) every obligation in respect of Indebtedness of any other entity
(including any joint venture to which such Person is a party or any partnership
in which such Person is a general partner) to the extent that such Person is
liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor and such terms are
enforceable under applicable law, and


    (xi) every obligation, contingent or otherwise, of such Person guaranteeing,
or having the legal effect of guaranteeing or otherwise acting as surety for,
any obligation of a type described in any of clauses (i) through (x) (the
"primary obligation") of another Person (the "primary obligor"), in any manner,
whether directly or indirectly, and including, without limitation, any
obligation of such Person (A) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (B) to
purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (C) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation.


The "amount" or "principal amount" of any Indebtedness at any time of
determination represented by (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with generally accepted
accounting principles, (v) any Capitalized Lease shall be the principal
component of the aggregate of the rental obligation under such Capitalized Lease
payable over the term thereof that is not subject to termination by the lessee,
(w) any sale of receivables shall be the amount of unrecovered capital or
principal investment of the purchaser (other than Rogers US or any of its
wholly-owned Subsidiaries) thereof, excluding amounts representative of yield or
interest earned on such investment, (x) any Synthetic Lease shall be the
stipulated loss value, termination value or other equivalent amount, (y) any
Derivative Contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person (net of any offsetting positions) if
such Derivative Contract were, at the time of determination, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred and
(z) any equity related purchase obligation shall be the maximum fixed redemption
or purchase price thereof inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price.
 

--------------------------------------------------------------------------------


 
Ineligible Securities. Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. §24, Seventh), as amended.


Intellectual Property. See §8.11.


Interest Payment Date. (i) Relative to any Prime Rate Loan, with respect to
interest accrued during the applicable calendar quarter, the last day of such
calendar quarter (including the calendar quarter that includes the Drawdown Date
of such Prime Rate Loan); provided that if the last day of the calendar quarter
is not a Business Day, then the Interest Payment Date shall be the next
succeeding Business Day; and (ii) relative to any LIBOR Rate Loan having an
Interest Period of three months or less, the last Business Day of such Interest
Period, and as to any LIBOR Rate Loan having an Interest Period longer than
three months, each Business Day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.



 
Interest Period. Relative to any LIBOR Rate Loans:



(A) initially, the period beginning on (and including) the date on which such
LIBOR Rate Loan is made or continued as, or converted into, a LIBOR Rate Loan
pursuant to Section 2.6 or 2.7 and ending on (but excluding) the day which
numerically corresponds to such date one, two, three, six, nine, or twelve
months thereafter (or, if such month has no numerically corresponding day, on
the last Business Day of such month), in each case as a Borrower may select in
its notice pursuant to Section 2.6 or 2.7; and


(B)  thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Rate Loan and ending one, two, three,
six, nine, or twelve months thereafter, as selected by a Borrower by irrevocable
notice to the Bank not less than two Business Days prior to the last day of the
then current Interest Period with respect thereto;


provided, however, that
 

 
(i)
the Borrowers shall not be permitted to select Interest Periods to be in effect
at any one time which have expiration dates occurring on more than five (5)
different dates;

 
(ii)
Interest Periods commencing on the same date for LIBOR Rate Loans comprising
part of the same advance under this Credit Agreement shall be of the same
duration;

 
(iii)
Interest Periods for LIBOR Rate Loans in connection with which Borrowers have or
may incur Hedging Obligations with the Bank shall be of the same duration as the
relevant periods set under the applicable Hedging Contracts;

 
(iv)
if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day unless
such day falls in the next calendar month, in which case such Interest Period
shall end on the first preceding Business Day; and

 
(v)
no Interest Period may end later than the termination of this Credit Agreement.



International Standby Practices. With respect to any standby Letter of Credit,
International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, or any successor code of standby letter of credit practices
among banks adopted by the Bank in the ordinary course of its business as a
standby letter of credit issuer and in effect at the time of issuance of such
Letter of Credit.


Investments. All expenditures made and (without duplication) all liabilities
incurred (contingently or otherwise) (a) for the acquisition of stock (other
than stock of Rogers US) or Indebtedness of any Person, (b) for loans, advances,
capital contributions or transfers of property to any Person (other than sales
of inventory, licenses of intellectual property and dispositions of obsolete
assets in the ordinary course of business consistent with past practices), (c)
in respect of any guaranties (or other commitments as described under
Indebtedness) of the obligations of any Person; provided that income from Joint
Ventures shall not be an Investment for purposes of this Credit Agreement
notwithstanding that Rogers US or such Subsidiary may, in accordance with
generally accepted accounting principles, account for such income as a debit to
the investment account on Rogers US or such Subsidiary's balance sheet. In
determining the aggregate amount of Investments outstanding at any particular
time: (i) the amount of any Investment represented by a guaranty shall be taken
at not less than the principal amount of the obligations guaranteed and still
outstanding; (ii) there shall be deducted in respect of each such Investment any
amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution) or
repayment of loan principal; (iii) there shall not be deducted in respect to any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise; (iv) the amount of Investments consisting of
non-cash property (including without limitation any Intellectual Property)
transferred to a Joint Venture shall be deemed to be the book value (determined
in accordance with generally accepted accounting principles) of such non-cash
property at the time of such transfer to such Joint Venture, disregarding for
this purpose any valuation the parties to such Joint Venture shall have placed
thereon for purposes of establishing such Joint Venture; provided that a
non-perpetual license of Intellectual Property in which Rogers US or the
applicable Subsidiary retains rights having significant value and which is of
limited exclusivity with respect to the applicable territory or field of use,
shall not be deemed to be a transfer of such Intellectual Property for purposes
of this definition; and (v) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof; provided that Rogers US
may in any fiscal period deduct from the aggregate amount of Investments
decreases in the value of Investments (up to any aggregate amount of $2,500,000
during the term of this Agreement) to the extent the amount of any such decrease
is deducted from Consolidated Net Income of Rogers US and its Subsidiaries
during such fiscal period.


Japanese Yen. The lawful currency of the country of Japan.


Joint Venture. Any Affiliate of Rogers US or a Subsidiary of which the
designated parent shall at any time own directly or indirectly through a
Subsidiary or Subsidiaries less than a majority (by number of votes) of the
outstanding Voting Stock; provided that notwithstanding the foregoing, Rogers
Inoac shall be deemed to be a Joint Venture until such time as Rogers US shall
own, directly or indirectly, sixty percent (60%) or more of its outstanding
Voting Stock, at which time Rogers Inoac shall become a Subsidiary.


Letter of Credit. See §4.1.1.


Letter of Credit Application. See §4.1.1.


Letter of Credit Fee. See §4.6.


Leverage Ratio. As at any date of determination, the ratio of (a) Total Funded
Indebtedness of Rogers US and its Subsidiaries outstanding on such date to (b)
EBITDA of Rogers US and its Subsidiaries for the period of four consecutive
fiscal quarters ended on such date (or, if such date is not a fiscal quarter end
date, the period of four consecutive fiscal quarters most recently ended).


LIBOR Lending Rate. Relative to any LIBOR Rate Loan to be made, continued or
maintained as, or converted into, a LIBOR Rate Loan for any Interest Period, a
rate per annum determined pursuant to the following formula:


LIBOR Lending Rate =        LIBOR Rate
        (1.00 - LIBOR Reserve Percentage)
 
LIBOR Rate. Relative to any Interest Period for LIBOR Rate Loans, the offered
rate for deposits of U.S. Dollars in an amount approximately equal to the amount
of the requested LIBOR Rate Loan for a term coextensive with the designated
Interest Period which the British Bankers’ Association fixes as its LIBOR rate
as of 11:00 a.m. London time on the day which is two London Banking Days prior
to the beginning of such Interest Period.
 
LIBOR Rate Loan. Any Loan the rate of interest applicable to which is based upon
the LIBOR Rate.
 
LIBOR-Reference Banks Loan. Any Loan the rate of interest applicable to which is
based upon the LIBOR-Reference Banks Rate.


LIBOR-Referenced Banks Lending Rate. Relative to a LIBOR-Referenced Banks Rate
Loan for any Interest Period, a rate per annum determined pursuant to the
following formula:


LIBOR-Reference Banks Lending Rate =  LIBOR-Reference Banks Rate
            (1.00 - LIBOR Reserve Percentage)
 
LIBOR-Reference Banks Rate. Relative to any Interest Period for LIBOR-Reference
Banks Loans, the rate for which deposits in U.S. Dollars are offered by the
Reference Banks to prime banks in the London interbank market in an amount
approximately equal to the amount requested LIBOR-Reference Banks Loan at
approximately 11:00 a.m., London time on the day that is two London Banking Days
prior to the beginning of such Interest Period. The Bank will request the
principal London office of each of the Reference Banks to provide a quotation of
its rate. If at least two such quotations are provided, the rate for such date
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the rate for such date will be the arithmetic mean of the
rates quoted by major banks in New York City selected by the Bank at
approximately 11:00 a.m. New York City time for loans in U.S. Dollars to leading
European banks for such Interest Period and in an amount approximately equal to
the amount requested LIBOR-Reference Banks Loan.
 

--------------------------------------------------------------------------------


 
LIBOR Reserve Percentage. Relative to any day of any Interest Period for LIBOR
Rate Loans, the maximum aggregate (without duplication) of the rates (expressed
as a decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such Interest
Period.


Loan Documents. This Credit Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Guaranty, and any other documents
executed in connection with this Credit Agreement.


Loan Request. See §2.6.
 
    Loans. Revolving credit loans made or to be made by the Bank to the
Borrowers pursuant to §2.
 
    London Banking Day. A day on which dealings in US dollar deposits are
transacted in the London interbank market.


Material Adverse Effect. A material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of
Rogers US and its Subsidiaries, taken as a whole, (b) the rights and remedies of
the Bank to enforce any of the Loan Documents or (c) the ability of any Borrower
or any of the Guarantors to perform its obligations under the Loan Documents.


Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.


Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by any Borrower or any ERISA Affiliate.


Notes. Revolving Credit Note A and Revolving Credit Note B.


Obligations. All indebtedness, obligations and liabilities of any of the
Borrowers and their respective Subsidiaries to the Bank, individually or
collectively, existing on the date of this Credit Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Credit Agreement or any of the other Loan Documents or in respect of any of the
Loans made or Reimbursement Obligations incurred or any of the Notes, Letter of
Credit Application, Letter of Credit or other instruments at any time evidencing
any thereof. Without limiting any other provision of this Agreement, the
Borrowers shall be jointly and severally liable for all of the Obligations.
 

--------------------------------------------------------------------------------


 
Optional Currency. The Japanese Yen, the Euro, and any other currency that is
freely convertible into Dollars and is traded on a recognized Eurocurrency
Interbank Market selected by the Bank in good faith.


Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.


Overnight Rate. For any day, (a) as to Loans denominated in Dollars, the
weighted average interest rate paid by the Bank for federal funds acquired by
the Bank, and (b) as to Loans denominated in an Optional Currency, the rate of
interest per annum at which overnight deposits in the applicable Optional
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by the Bank to
major banks in the London interbank market.


Participating Member State. A member state of the European Union that adopts a
single currency in accordance with the EU Treaties.


PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.


Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.


Person. Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government or any
governmental agency or political subdivision thereof.


Prime Rate. The rate of interest announced by Bank in Hartford, Connecticut from
time to time as its “Prime Rate.” The Borrowers acknowledge that the Bank may
make loans to its customers above, at or below the Prime Rate. Interest accruing
by reference to the Prime Rate shall be calculated on the basis of actual days
elapsed and a 365-day year.


Prime Rate Loan. Any Loan for the period(s) when the rate of interest applicable
to such Loan is calculated by reference to the Prime Rate.


Pro Forma Basis. In connection with a proposed stock or asset acquisition, the
calculation of compliance with the financial covenants set forth in §9 hereof by
Rogers US and its Subsidiaries (including the person or asset(s) to be acquired)
with reference to the audited historical financial results of such Person, if
available, and if not so available, then with reference to such management
certified financial results of such Person as shall be reasonably acceptable to
the Bank (or, if an acquisition of assets, the financial results attributable to
such assets) for the most recently ended period of four consecutive fiscal
quarters ending prior to the date of such acquisition for which such management
certified financial results are available (but in any event ending no later than
the penultimate fiscal quarter ending prior to the date of such acquisition),
after giving effect on a pro forma basis to such acquisition in the manner
described below:


(i) all Indebtedness (whether under this Credit Agreement or otherwise), all
assets and any other balance sheet adjustments incurred or made in connection
with such acquisition shall be deemed to have been incurred or made on the first
day of such period of four fiscal quarters, and all Indebtedness of the Person
acquired or to be acquired in such acquisition which was or will have been
repaid in connection with the consummation of such acquisition shall be deemed
to have been repaid concurrently with the incurrence of the Indebtedness
incurred in connection with such acquisition;
 

--------------------------------------------------------------------------------


 
(ii) all Indebtedness assumed to have been incurred pursuant to the preceding
clause (i) shall be deemed to have borne interest at the sum of (a) the
arithmetic mean of (x) the LIBOR Rate for LIBOR Rate Loans denominated in the
currency in which such Indebtedness has been incurred having an Interest Period
of one month, as in effect on the first day of such period of four fiscal
quarters, and (y) the LIBOR Rate for LIBOR Rate Loans having an Interest Period
of one month, as in effect on the last day of such period of four fiscal
quarters plus (b) the Applicable Margin on LIBOR Rate Loans then in effect
(after giving effect to the incurrence of such Indebtedness);


(iii) without duplication, Consolidated Net Income and EBITDA of Rogers US and
its Subsidiaries shall be determined, and any adjustments to Consolidated Net
Income and EBITDA which are attributable to the change in ownership and/or
management resulting from such acquisition shall be deemed to have been
realized, assuming that such acquisition occurred on the first day of such
period of four fiscal quarters; and


(iv) other reasonable cost savings, expenses and other income statement or
operating statement adjustments which are attributable to the change in
ownership and/or management resulting from such acquisition as may be approved
by the Bank in writing (which approval shall not be unreasonably withheld) shall
be deemed to have been realized on the first day of such period of four fiscal
quarters.


RCRA. See §6.17(a).


Real Estate. All real property situated in the United States of America at any
time owned or leased (as lessee or sublessee) by Rogers US or any of its
Subsidiaries.


Record. The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Bank with
respect to any Loan referred to in such Note.
 
    Reference Banks. Four major banks in the London interbank market.
 
    Reimbursement Obligation. The Borrowers' obligation to reimburse the Bank on
account of any drawing under any Letter of Credit as provided in §4.2.
 
    Revolving Credit A Commitment. The amount of the Bank's Commitment under
Revolving Credit Facility A, as in effect from time to time. On the Closing
Date, the Revolving Credit A Commitment is Seventy-five Million Dollars
($75,000,000).
 
    Revolving Credit B Commitment. The amount of the Bank's Commitment under
Revolving Credit Facility B, as in effect from time to time. On the Closing
Date, the Revolving Credit B Commitment is Twenty-five Million Dollars
($25,000,000).
 
    Revolving Credit A Maturity Date. November 13, 2011.
 

--------------------------------------------------------------------------------


 
    Revolving Credit B Maturity Date. November 13, 2007.
 
    Revolving Credit Facility A. See §2.1.1.
 
    Revolving Credit Facility B. See §2.1.2.
 
    Revolving Credit Note. See §2.4.
 
    Revolving Credit Note A. The promissory note evidencing the Borrowers'
obligations with respect to Revolving Credit Facility A.
 
    Revolving Credit Note B. The promissory note evidencing the Borrowers'
obligations with respect to Revolving Credit Facility B.
 
    Revolving Credit Note Record. A Record with respect to a Revolving Credit
Note.
 
    Rogers Inoac. Rogers Inoac Corporation, a Japanese corporation.
 
    Sale/Leaseback Arrangement. See §8.6.
 
    SARA. See §6.17(a).
 
    Same Day Funds. With respect to disbursements and payment in (a) Dollars,
immediately available funds and (b) an Optional Currency, same day or other
funds as may be determined by the Bank to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Optional Currency.
 
    Senior Funded Debt. The Total Funded Indebtedness of Rogers US and its
Subsidiaries, less the amount of any such Indebtedness subordinated to the
Obligations on terms and conditions satisfactory to the Bank.
 
    Senior Funded Debt to EBITDA Ratio. As of any given date, the ratio of (a)
the total amount of Senior Funded Debt on such date to (b) the consolidated
EBITDA of Rogers US and its Domestic Subsidiaries for the most recently ended
rolling twelve-month period.
 
    Shareholder Rights Plan. The Rights Agreement between Rogers US and
Registrar and Transfer Company, as rights Bank, and filed with the Securities
and Exchange Commission as of March 25, 1997.
 
    Subsidiary. Any corporation, association, trust, or other business entity of
which the designated parent owns or acquires directly or indirectly through a
Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock, other than Rogers Inoac; provided that at such time as
Rogers US shall own, directly or indirectly, sixty percent (60%) or more of the
outstanding Voting Stock of Rogers Inoac, Rogers Inoac shall become a Subsidiary
of Rogers US for purposes of this Credit Agreement.
 
    Synthetic Lease. Any lease treated as an operating lease under generally
accepted accounting principles and as a loan or a financing for U.S. income tax
purposes.
 
    Taxes. See §5.2.
 

--------------------------------------------------------------------------------


 
    Total Commitment. The sum of the Revolving Credit A Commitment and the
Revolving Credit B Commitment, as in effect from time to time. On the Closing
Date the Total Commitment is $100,000,000.
 
    Total Funded Indebtedness. On any date of determination, all Indebtedness of
Rogers US and its Subsidiaries for borrowed money (including, without
limitation, all notes and bonds and all guarantees by such Persons of
Indebtedness of others for borrowed money), purchase money Indebtedness,
Indebtedness consisting of reimbursement obligations with respect to letters of
credit, and Indebtedness with respect to Capitalized Leases and Synthetic Leases
outstanding on such date, determined on a consolidated basis in accordance with
generally accepted accounting principles. Total Funded Indebtedness shall not
include Indebtedness for borrowed money of any Joint Venture unless Rogers US or
a Subsidiary has guaranteed the Indebtedness for borrowed money of such joint
venture or similar entity or is otherwise liable for such Indebtedness.
 
    Type. As to any Loan, its nature as a Prime Rate Loan or a LIBOR Rate Loan.
 
    Uniform Customs. With respect to any Letter of Credit, the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor version thereto adopted by the
Bank in the ordinary course of its business as a letter of credit issuer and in
effect at the time of issuance of such Letter of Credit.
 
    Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrowers do not reimburse the Bank on the date specified in, and in accordance
with, §4.2.
 
    Unused Line Fee Rate. The applicable rate per annum set forth in the chart
contained in the definition of Applicable Margin under the heading "Unused Line
Fee Rate".
 
    Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
 
    World Properties. World Properties, Inc., an Illinois corporation and a
wholly-owned Subsidiary of Rogers US.
 
    1.2 Rules of Interpretation.
 
        (a) A reference to any document or agreement shall include such document
or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.
 
        (b) The singular includes the plural and the plural includes the
singular.
 
        (c) A reference to any law includes any amendment or modification to
such law.
 
        (d) A reference to any Person includes its permitted successors and
permitted assigns.
 

--------------------------------------------------------------------------------


 
        (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by generally accepted accounting principles applied on a
consistent basis by the accounting entity to which they refer.
 
        (f) The words "include", "includes" and "including" are not limiting.
 
        (g) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in the Commonwealth of Massachusetts, have the meanings assigned to
them therein, with the term "instrument" being that defined under Article 9 of
the Uniform Commercial Code.
 
        (h) Reference to a particular "§" refers to that section of this Credit
Agreement unless otherwise indicated.
 
        (i) The words "herein", "hereof", "hereunder" and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
 
        (j) Unless otherwise expressly indicated, in the computation of periods
of time from a specified date to a later specified date, the word "from" means
"from and including," the words "to" and "until" each mean "to but excluding,"
and the word "through" means "to and including."
 
        (k) This Credit Agreement and the other Loan Documents may use several
different limitation, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are, however, cumulative
and are to be performed in accordance with the terms thereof.
 
        (l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the Bank
and the Borrowers and are the product of discussions and negotiations among all
parties. Accordingly, this Credit Agreement and the other Loan Documents are not
intended to be construed against the Bank merely on account of the Bank's
involvement in the preparation of such documents.


2. THE REVOLVING CREDIT FACILITIES.
 
    2.1. Revolving Credit Facilities.
 
         2.1.1. Revolving Credit Facility A. Subject to the terms and conditions
set forth in this Credit Agreement, the Bank agrees to lend to the Borrowers and
the Borrowers may borrow, repay, and reborrow from time to time from the Closing
Date up to but not including the Revolving Credit A Maturity Date, upon notice
by any Borrower to the Bank given in accordance with §2.6, such sums in Dollars
and/or at such Borrower's option and subject to §2.9, in an Optional Currency,
as are requested by such Borrower up to a maximum aggregate amount outstanding
(after giving effect to all amounts requested) at any one time equal to the
Revolving Credit A Commitment minus the sum of (a) the Maximum Drawing Amount
and (b) all Unpaid Reimbursement Obligations, provided that the sum of the
Dollar Equivalents of the outstanding amounts of the Loans under Revolving
Credit Facility A (after giving effect to all amounts requested) plus the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations shall not at any
time exceed the Revolving Credit A Commitment. Each request for a Loan hereunder
shall constitute a representation and warranty by the Borrowers that the
conditions set forth in §10 and §11, in the case of the initial Loans to be made
on the Closing Date, and §11, in the case of all other Loans, have been
satisfied on the date of such request.
 

--------------------------------------------------------------------------------


 
           2.1.2.  Revolving Credit Facility B. Subject to the terms and
conditions set forth in this Credit Agreement, the Bank agrees to lend to the
Borrowers and the Borrowers may borrow, repay, and reborrow from time to time
from the Closing Date up to but not including the Revolving Credit B Maturity
Date, upon notice by any Borrower to the Bank given in accordance with §2.6,
such sums in Dollars and/or at such Borrower's option and subject to §2.9, in an
Optional Currency, as are requested by such Borrower up to a maximum aggregate
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the Revolving Credit B Commitment, provided that the sum of the
Dollar Equivalents of the outstanding amounts of the Loans under Revolving
Credit Facility B (after giving effect to all amounts requested) plus the total
Foreign Exchange Exposure, as determined by the Bank, shall not at any time
exceed the Revolving Credit B Commitment. Each request for a Loan hereunder
shall constitute a representation and warranty by the Borrowers that the
conditions set forth in §10 and §11, in the case of the initial Loans to be made
on the Closing Date, and §11, in the case of all other Loans, have been
satisfied on the date of such request.
 
     2.2. Unused Line Fee. The Borrowers agree to pay to the Bank a fee
calculated at the Unused Line Fee Rate per annum on the average daily amount
during each calendar quarter or portion thereof from the Closing Date to the
Revolving Credit A Maturity Date by which the Total Commitment minus the sum of
the Maximum Drawing Amount and all Unpaid Reimbursement Obligations exceeds the
Dollar Equivalent of the outstanding amount of Loans during such calendar
quarter. The unused line fee shall be payable quarterly in arrears on the first
Business Day of each calendar quarter for the immediately preceding calendar
quarter commencing on the first such date following the date hereof, with a
final payment on the Revolving Credit A Maturity Date or any earlier date on
which any Commitment shall terminate.
 
     2.3. Reduction of Commitments. The Borrowers shall have the right at any
time and from time to time upon three (3) days prior written notice to the Bank
to reduce by $5,000,000 or a larger integral multiple of $1,000,000 or terminate
entirely the Revolving Credit A Commitment or the Revolving Credit B Commitment,
whereupon such Commitment shall be reduced or, as the case may be, terminated.
Upon the effective date of any such reduction or termination, the Borrowers
shall pay to the Bank the full amount of any unused line fee then accrued on the
amount of the reduction. No reduction or termination of any Commitment may be
reinstated.
 
     2.4. The Revolving Credit Notes. The Loans under Revolving Credit Facility
A shall be evidenced by Revolving Credit Note A in substantially the form of
Exhibit A hereto, and the Loans under Revolving Credit Facility B shall be
evidenced by Revolving Credit Note B in substantially the form of Exhibit B
hereto (each a "Revolving Credit Note"), dated as of the Closing Date and
completed with appropriate insertions. Each Revolving Credit Note shall be
payable to the order of the Bank in a principal amount equal to the Revolving
Credit A Commitment or Revolving Credit B Commitment, as applicable, or, if
less, the outstanding amount of all Loans made by the Bank, plus interest
accrued thereon, as set forth below. The Borrowers irrevocably authorize the
Bank to make or cause to be made, at or about the time of the Drawdown Date of
any Loan or at the time of receipt of any payment of principal on a Revolving
Credit Note, an appropriate notation on the Revolving Credit Note Record for
such Revolving Credit Note reflecting the making of such Loan or (as the case
may be) the receipt of such payment. The outstanding amount of the Loans set
forth on each Revolving Credit Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Bank, but the failure to
record, or any error in so recording, any such amount on a Revolving Credit Note
Record shall not limit or otherwise affect the obligations of the Borrowers
hereunder or under any Revolving Credit Note to make payments of principal of or
interest on any Revolving Credit Note when due.
 

--------------------------------------------------------------------------------


 
    2.5. Interest Provisions. Interest on the outstanding principal amount of
any Loan when classified as a: (i) LIBOR Rate Loan shall accrue during each
Interest Period at a rate equal to the sum of the LIBOR Lending Rate for such
Interest Period plus the Applicable Margin thereto and be payable on each
Interest Payment Date, (ii) LIBOR-Reference Banks Rate Loan shall accrue during
each Interest Period at a rate equal to the sum of the LIBOR-Reference Banks
Lending Rate for such Interest Period plus the Applicable Margin thereto and be
payable on each Interest Payment Date, and (iii) Prime Rate Loan shall accrue
during each Interest Period at a rate equal to the Prime Rate and be payable on
each Interest Payment Date.
 
    2.6. Borrowing Procedures. 
 
            2.6.1LIBOR Loan Requests. By delivering a borrowing request to the
Bank on or before 10:00 a.m., New York time, on a Business Day, any Borrower may
from time to time irrevocably request, on not less than two nor more than five
Business Days’ notice, that a LIBOR Rate Loan be made in a minimum amount of
$100,000 and integral multiples of $100,000, with a specified Interest Period.
On the terms and subject to the conditions of this agreement, each LIBOR Rate
Loan shall be made available to such Borrower no later than 11:00 a.m. New York
time on the first day of the applicable Interest Period by deposit to the
account of such Borrower as shall have been specified in its borrowing request.
 
            2.6.2 Prime Rate Loan Requests. By delivering a borrowing request to
the Bank on or before 2:00 p.m., Hartford time, on a Business Day, any Borrower
may from time to time irrevocably request that a Prime Rate Loan be made in a
minimum amount of $100,000 and integral multiples of $100,000. On the terms and
subject to the conditions of this Agreement, each Prime Rate Loan shall be made
available to such Borrower on the next Business Day following receipt of such
borrowing request (if such request is made by 2:00 p.m., Hartford time) or the
second Business Day following receipt of such request (if such request is made
after 2:00 p.m., Hartford time) by deposit to the account of such Borrower as
shall have been specified in its borrowing request.
 
            2.6.3 Continuation and Conversion Elections. (a) By delivering a
continuation/conversion notice to the Bank on or before 10:00 a.m., New York
time, on a Business Day, any Borrower may from time to time irrevocably elect,
on not less than two nor more than five Business Days’ notice, that all, or any
portion in an aggregate minimum amount of $100,000 and integral multiples of
$100,000, of any LIBOR Rate Loan be converted on the last day of an Interest
Period into a LIBOR Rate Loan with a different Interest Period, or continued on
the last day of an Interest Period as a LIBOR Rate Loan with a similar Interest
Period, provided, however, that no portion of the outstanding principal amount
of any LIBOR Rate Loans may be converted to, or continued as, LIBOR Rate Loans
when any default or Event of Default has occurred and is continuing, and no
portion of the outstanding principal amount of any LIBOR Rate Loans may be
converted to LIBOR Rate Loans of a different duration if such LIBOR Rate Loans
relate to any Hedging Obligations. In the absence of delivery of a
continuation/conversion notice with respect to any LIBOR Rate Loan at least two
Business Days before the last day of the then current Interest Period with
respect thereto, each maturing LIBOR Rate Loan shall automatically be continued
as a LIBOR Rate Loan with an Interest Period of thirty (30) days.
Notwithstanding the foregoing, if any Default or Event of Default has occurred
and is continuing (if the Bank does not otherwise elect to exercise any right to
accelerate the Loans it is granted hereunder), each maturing LIBOR Rate Loan
shall automatically be continued as a Prime Rate Loan.
 

--------------------------------------------------------------------------------


 
(b) By delivering a conversion notice to the Bank on or before 10:00 a.m., New
York time, on a Business Day, any Borrower may from time to time irrevocably
elect, on not less than two nor more than five Business Days’ notice, that all,
or any portion in an aggregate minimum amount of $100,000 and integral multiples
of $100,000, of any Prime Rate Loan be converted on the last day of an Interest
Period into a LIBOR Rate Loan, provided, however, that no portion of the
outstanding principal amount of any Prime Rate Loans may be converted to, or
continued as, LIBOR Rate Loans when any default or Event of Default has occurred
and is continuing. In the absence of delivery of a conversion notice with
respect to any Prime Rate Loan, each Prime Rate Loan shall remain a Prime Rate
Loan.
 
    2.7 Repayments, Prepayments and Interest.
 
            2.7.1 Continuations and Conversions. LIBOR Rate Loans shall mature
and become payable in full on the last day of the Interest Period relating to
such LIBOR Rate Loan. Prior to the termination of this Credit Agreement, upon
the maturity of a LIBOR Rate Loan it may be continued for an additional Interest
Period or may be converted to a Prime Rate Loan (if there exists no default or
Event of Default and the Bank does not otherwise elect to exercise any right to
accelerate the Loans it is granted hereunder).
 
            2.7.2 Voluntary Prepayment of LIBOR Rate Loans. LIBOR Rate Loans may
be prepaid upon the terms and conditions set forth herein. For LIBOR Rate Loans
in connection with which the Borrowers have or may incur Hedging Obligations,
additional obligations may be associated with prepayment, in accordance with the
terms and conditions of the applicable Hedging Contracts. The Borrowers shall
give the Bank, no later than 10:00 a.m., New York City time, at least four (4)
Business Days notice of any proposed prepayment of any LIBOR Rate Loans,
specifying the proposed date of payment of such LIBOR Rate Loans, and the
principal amount to be paid. Each partial prepayment of the principal amount of
LIBOR Rate Loans shall be in an integral multiple of $100,000 and accompanied by
the payment of all charges outstanding on such LIBOR Rate Loans and of all
accrued interest on the principal repaid to the date of payment. Borrowers
acknowledge that prepayment or acceleration of a LIBOR Rate Loan during an
Interest Period shall result in the Bank incurring additional costs, expenses
and/or liabilities and that it is extremely difficult and impractical to
ascertain the extent of such costs, expenses and/or liabilities. Therefore, all
full or partial prepayments of LIBOR Rate Loans shall be accompanied by, and the
Borrowers hereby promise to pay, on each date a LIBOR Rate Loan is prepaid or
the date all sums payable hereunder become due and payable, by acceleration or
otherwise, in addition to all other sums then owing, an amount (“LIBOR Rate Loan
Prepayment Fee”) determined by the Bank pursuant to the following formula:
 

--------------------------------------------------------------------------------


 
(a) the then current rate for United States Treasury securities (bills on a
discounted basis shall be converted to a bond equivalent) with a maturity date
closest to the end of the Interest Period as to which prepayment is made,
subtracted from


(b) the LIBOR Lending Rate plus the Applicable Margin applicable to the LIBOR
Rate Loan being prepaid.


If the result of this calculation is zero or a negative number, then there shall
be no LIBOR Rate Loan Prepayment Fee. If the result of this calculation is a
positive number, then the resulting percentage shall be multiplied by:


(c) the amount of the LIBOR Rate Loan being prepaid.


The resulting amount shall be divided by:


(d) 360


and multiplied by:


(e) the number of days remaining in the Interest Period as to which the
prepayment is being made.


Said amount shall be reduced to present value calculated by using the referenced
United States Treasury securities rate and the number of days remaining on the
Interest Period for the LIBOR Rate Loan being prepaid.
 
    The resulting amount of these calculations shall be the LIBOR Rate Loan
Prepayment Fee. The Bank will notify the Borrowers of the amount of the LIBOR
Rate Loan Prepayment Fee and costs for which Bank is entitled to indemnification
under Section 5.1 within two (2) Business Days after receipt of the Borrowers'
notice of proposed prepayment; provided, however, that the Bank's failure to
give such notice within such time shall not impair or otherwise affect the
Borrowers' obligation to pay the LIBOR Rate Loan Prepayment Fee or costs for
which Bank is entitled to indemnification under Section 5.1.
 
    2.8. [Intentionally Omitted]
 
    2.9. Optional Currencies.
 
            2.9.1. General. Subject to this §2.9.1 and the satisfaction of the
terms and conditions of §10 (in the case such Loans to be made on the Closing
Date) and §11, each Loan requested to be made in an Optional Currency will be
made on the Drawdown Date specified therefor in the applicable Loan Request, in
the Optional Currency requested in such Loan Request and, upon being so made,
will have the Interest Period requested in such Loan Request. If on or prior to
any Drawdown Date of a Loan in which a Borrower has requested be denominated in
an Optional Currency, the Bank determines (which determination shall be
conclusive) that the requested Optional Currency is not freely transferable and
convertible into Dollars or that it will be impracticable for the Bank to fund
the Loan in such Optional Currency, then the requested Loan shall instead be
denominated in Dollars.
 

--------------------------------------------------------------------------------


  
            2.9.2. Exchange Rate. For purposes of this Credit Agreement the
amount in one Optional Currency which shall be equivalent on any particular date
to a specified amount in another Optional Currency shall be that amount (as
conclusively ascertained by the Bank by its normal banking practices, absent
manifest error) in the first Optional Currency which is or could be purchased by
the Bank (in accordance with normal banking practices) with such specified
amount of the second Optional Currency in any recognized Eurocurrency Interbank
market selected by the Bank in good faith for delivery on such date at the spot
rate of exchange prevailing at 11:00 a.m. (London time) on such date.
 
         2.9.3. Multiple Denominations. In the event that any portion of the
funds available under the terms of this Credit Agreement is denominated in one
or more Optional Currencies, the Dollar Equivalent of such portion of the funds
shall be calculated pursuant to the definition of "Dollar Equivalent". The
amount so determined shall then be added to the amount already outstanding in
Dollars for the purpose of determining the remaining availability of funds under
§2.1 hereof and any required repayments under §3.2(a).
 
         2.9.4. Funding. The Bank may make any Loan denominated in an Optional
Currency by causing its Eurocurrency Lending Office or any of its foreign
branches or foreign affiliate to make such Loan (whether or not such lending
office, branch or affiliate is named as a lending office prior thereto; provided
that in such event the obligation of the Borrowers to repay such Loan shall
nevertheless be to the Bank and shall, for all purposes of this Credit Agreement
be deemed made by the Bank to the extent of such Loan, for the account of such
applicable lending office, branch or affiliate.


3. REPAYMENT OF THE REVOLVING CREDIT LOANS.
 
    3.1. Maturity. (a) The Borrowers promise to pay on the Revolving Credit A
Maturity Date, and there shall become absolutely due and payable on the
Revolving Credit A Maturity Date, all Loans under Revolving Credit Facility A
outstanding on such date, together with any and all accrued and unpaid interest
thereon.


        (b) The Borrowers promise to pay on the Revolving Credit B Maturity
Date, and there shall become absolutely due and payable on the Revolving Credit
B Maturity Date, all Loans under Revolving Credit Facility B outstanding on such
date, together with any and all accrued and unpaid interest thereon.
 
    3.2. Mandatory Repayments of the Loans. (a) If at any time the sum of the
Dollar Equivalents of the outstanding amounts of the Loans under Revolving
Credit Facility A, the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations exceeds the Revolving Credit A Commitment (whether as a result of
currency fluctuations or otherwise), then the Borrowers shall immediately pay
the amount of such excess to the Bank for application: first, to any Unpaid
Reimbursement Obligations; second, to the Loans; and third, to provide the Bank
cash collateral for Reimbursement Obligations as contemplated by §4.2(b) and
(c).
 

--------------------------------------------------------------------------------


 
(b) If at any time the sum of the Dollar Equivalents of the outstanding amounts
of the Loans under Revolving Credit Facility B and the Foreign Exchange
Exposure, as determined by the Bank, exceeds the Revolving Credit B Commitment
(whether as a result of currency fluctuations or otherwise), then the Borrowers
shall immediately pay the amount of such excess to the Bank for application to
the Loans.
 
    3.3. Optional Repayments of the Loans. The Borrowers shall have the right,
at its election, to repay the outstanding amount of the Loans, as a whole or in
part, at any time without penalty or premium, provided that any full or partial
prepayment of the outstanding amount of any LIBOR Rate Loans shall be subject to
the terms of Section 2.7.2. The Borrowers shall give the Bank written notice no
later than 10:00 a.m. (Hartford time) on the date of any proposed prepayment
pursuant to this §3.3 of Prime Rate Loans specifying the principal amount to be
prepaid. Each such partial prepayment of the Loans shall be in an integral
multiple of $50,000 (or in the case of a Loan denominated in an Optional
Currency an amount (rounded to the nearest thousand) of which the Dollar
Equivalent is $50,000), shall be accompanied by the payment of accrued interest
on the principal prepaid to the date of prepayment and shall be applied, in the
absence of instruction by the Borrowers, first to the principal of Prime Rate
Loans and then to the principal of LIBOR Rate Loans.




 
4. LETTERS OF CREDIT.

 
    4.1. Letter of Credit Commitments.
 
       4.1.1. Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof and the execution and delivery by any Borrower of a letter of
credit application on the Bank's customary form (a "Letter of Credit
Application"), the Bank in reliance upon the representations and warranties of
the Borrowers contained herein, agrees, at any time and from time to time from
the Closing Date to the date which is thirty (30) days prior to the Revolving
Credit A Maturity Date, to issue, extend and renew for the account of such
Borrower one or more standby or documentary letters of credit (individually, a
"Letter of Credit") denominated in Dollars, in such form as may be requested
from time to time by such Borrower and agreed to by the Bank; provided, however,
that, after giving effect to such request, the sum of (i) the Maximum Drawing
Amount of all Letters of Credit, (ii) all Unpaid Reimbursement Obligations, and
(iii) the Dollar Equivalent of the amount of all Loans outstanding shall not
exceed the Revolving Credit A Commitment.
 
       4.1.2. Letter of Credit Applications. Each Letter of Credit Application
shall be completed to the satisfaction of the Bank. In the event that any
provision of any Letter of Credit Application shall be inconsistent with any
provision of this Credit Agreement, then the provisions of this Credit Agreement
shall, to the extent of any such inconsistency, govern.


       4.1.3. Terms of Letters of Credit. Each Letter of Credit issued, extended
or renewed hereunder shall, among other things, (i) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (ii) have
an expiry date no later than seven (7) days prior to the Revolving Credit A
Maturity Date. Each Letter of Credit so issued, extended or renewed shall be
subject to the Uniform Customs or, in the case of a standby Letter of Credit,
either the Uniform Customs or the International Standby Practices.
 

--------------------------------------------------------------------------------


 
   4.2. Reimbursement Obligation of the Borrowers. In order to induce the Bank
to issue, extend and renew each Letter of Credit, the Borrowers hereby agree to
reimburse or pay to the Bank, with respect to each Letter of Credit issued,
extended or renewed by the Bank hereunder,


(a) except as otherwise expressly provided in §4.2(b) and (c), on each date that
any draft presented under such Letter of Credit is honored by the Bank, or the
Bank or otherwise makes a payment with respect thereto, (i) the amount paid by
the Bank under or with respect to such Letter of Credit, and (ii) the amount of
any taxes (other than Excluded Taxes), fees, charges or other costs and expenses
whatsoever incurred by the Bank in connection with any payment made by the Bank
under, or with respect to, such Letter of Credit,


(b) upon the reduction (but not termination) of the Revolving Credit A
Commitment to an amount less than the Maximum Drawing Amount, an amount equal to
such difference, which amount shall be held by the Bank as cash collateral for
all Reimbursement Obligations, and


(c) upon the termination of the Revolving Credit A Commitment, or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §12, an amount equal to the then Maximum Drawing
Amount on all Letters of Credit, which amount shall be held by the Bank as cash
collateral for all Reimbursement Obligations.
    
Each such payment shall be made to the Bank at the Bank's Head Office in Same
Day Funds. Interest on any and all amounts remaining unpaid by the Borrowers
under this §4.2 at any time from the date such amounts become due and payable
(whether stated in this §4.2, by acceleration or otherwise) until payment in
full (whether before or after judgment) shall be payable to the Bank on demand
at the rate specified in §5.11 for overdue principal on Prime Rate Loans.
 
    4.3. Letter of Credit Payments. If any draft shall be presented or other
demand for payment shall be made under any Letter of Credit, the Bank shall
notify the Borrowers of the date and amount of the draft presented or demand for
payment and of the date and time when it expects to pay such draft or honor such
demand for payment. The responsibility of the Bank to the Borrowers shall be
only to determine that the documents (including each draft) delivered under each
Letter of Credit in connection with such presentment shall be in conformity in
all material respects with such Letter of Credit.
 
    4.4. Obligations Absolute. The Borrowers' obligations under this §4 shall be
absolute and unconditional under any and all circumstances and irrespective of
the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which any Borrower
may have or have had against the Bank or any beneficiary of a Letter of Credit.
The Borrowers further agree with the Bank that the Bank shall not be responsible
for, and the Borrowers' Reimbursement Obligations under §4.2 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such document should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among any Borrower, the beneficiary of any Letter of Credit or any financing
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of such Borrower against the beneficiary of
any Letter of Credit or any such transferee. The Bank shall not be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit, except to the extent such error, omission, interruption or delay arose
from the Bank's gross negligence or willful misconduct. The Borrowers agree that
any action taken or omitted by the Bank under or in connection with each Letter
of Credit and the related drafts and document, if done in good faith and absent
gross negligence or willful misconduct, shall be binding upon the Borrowers and
shall not result in any liability on the part of the Bank to the Borrowers.
 

--------------------------------------------------------------------------------


 
    4.5. Reliance by Issuer. To the extent not inconsistent with §4.4, the Bank
shall be entitled to rely, and shall be fully protected in relying upon, any
Letter of Credit, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Bank.
 
    4.6. Letter of Credit Fee. The Borrowers shall pay a fee (in each case, a
"Letter of Credit Fee") to the Bank in respect of each documentary or standby
Letter of Credit calculated at the rate equal to the Applicable Margin for LIBOR
Rate Loans per annum of the face amount of such Letter of Credit. The Letter of
Credit Fees for each Letter of Credit shall be payable quarterly in arrears on
the first day of each calendar quarter for the immediately preceding calendar
quarter.




5. CERTAIN GENERAL PROVISIONS.
 
    5.1. Indemnities. In addition to the LIBOR Rate Loan Prepayment Fee, the
Borrowers agree to reimburse the Bank (without duplication) for any increase in
the cost to the Bank, or reduction in the amount of any sum receivable by the
Bank, in respect, or as a result of:



(a)
any conversion or repayment or prepayment of the principal amount of any LIBOR
Rate Loans on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Section 2.6 or 2.7 or otherwise;




(b)
any LIBOR Rate Loans not being continued as, or converted into, LIBOR  Rate
Loans in accordance with the continuation/conversion notice thereof, or

 

(c)
any costs associated with marking to market any Hedging Obligations that (in the
reasonable determination of the Bank) are required to be terminated as a result
of any conversion, repayment or prepayment of the principal amount of any LIBOR
Rate Loan on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Section 2.7 or otherwise;

 
The Bank shall promptly notify the Borrowers in writing of the occurrence of any
such event, such notice to state, in reasonable detail, the reasons therefor and
the additional amount required fully to compensate the Bank for such increased
cost or reduced amount. Such additional amounts shall be payable by the
Borrowers to the Bank within five days of its receipt of such notice, and such
notice shall, in the absence of manifest error, be conclusive and binding on the
Borrowers. The Borrowers understand, agree and acknowledge the following: (i)
the Bank does not have any obligation to purchase, sell and/or match funds in
connection with the use of LIBOR Rate as a basis for calculating the rate of
interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (iii) the Borrowers have accepted the
LIBOR Rate as a reasonable and fair basis for calculating such rate, the LIBOR
Rate Prepayment Fee, and other funding losses incurred by the Bank. Borrowers
further agree to pay the LIBOR Rate Prepayment Fee and other funding losses, if
any, whether or not the Bank elects to purchase, sell and/or match funds.
 

--------------------------------------------------------------------------------


 
    5.2. Taxes. All payments by the Borrowers of principal of, and interest on,
the LIBOR Rate Loans and all other amounts payable hereunder shall be made free
and clear of and without deduction for any present or future income, excise,
stamp or franchise taxes and other taxes, fees, duties, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by the Bank’s net income or
receipts (such non-excluded items being called “Taxes”). In the event that any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrowers will



(a)
pay directly to the relevant authority the full amount required to be so
withheld or deducted;




(b)
promptly forward to the Bank an official receipt or other documentation
satisfactory to the Bank evidencing such payment to such authority; and

 

(c)
pay to the Bank such additional amount or amounts as is necessary to ensure that
the net amount actually received by the Bank will equal the full amount the Bank
would have received had no such withholding or deduction been required.



Moreover, if any Taxes are directly asserted against the Bank with respect to
any payment received by the Bank hereunder, the Bank may pay such Taxes and the
Borrowers will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Bank after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount the Bank would have received had such Taxes not
been asserted.


If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence, the Borrowers shall indemnify the Bank for any incremental
Taxes, interest or penalties that may become payable by the Bank as a result of
any such failure.
 
    5.3. Funds for Payments.
 
    5.3.1. Payments to Bank. All payments of principal, interest, Reimbursement
Obligations, commitment fees, Letter of Credit Fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made in Same Day
Funds on the due date thereof to the Bank at the Bank's Head Office or at such
other place that the Bank may from time to time designate, in each case at or
about 11:00 a.m. (Hartford, Connecticut time or other local time at the place of
payment).
 
    5.3.2. No Offset, etc. All payments by the Borrowers hereunder and under any
of the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any Taxes (other
than any Excluded Taxes, if applicable) now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrowers are compelled by law to make such
deduction or withholding. If any such obligation is imposed upon the Borrowers
with respect to any amount payable by any Borrower hereunder or under any of the
other Loan Documents, the Borrowers will pay to the Bank on the date on which
such amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Bank to receive
the same net amount which the Bank would have received on such due date had no
such obligation been imposed upon the Borrowers. The Borrowers will deliver
promptly to the Bank certificates or other valid vouchers for all Taxes or other
charges deducted from or paid with respect to payments made by the Borrowers
hereunder or under such other Loan Document.
 

--------------------------------------------------------------------------------


 
          5.3.3. Currency Matters.


(a) Dollars are the currency of payment for each and every sum due at any time
from the Borrowers hereunder; provided, that (i) except as expressly provided in
this Credit Agreement, each repayment of a Loan or a part thereof shall be made
in the currency in which such Loan is denominated at the time of repayment; (ii)
each payment of interest shall be made in the currency in which the applicable
principal amount is denominated; (iii) each payment of Letter of Credit Fees and
commitment fees shall be in Dollars; (iv) each payment in respect of costs,
expenses and indemnities shall be made in the currency in which they were
incurred; and (v) any amount expressed to be payable in a currency other than
Dollars shall be paid in that other currency.


(b) No payment to the Bank (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability in respect of which it
was made unless and until the Bank shall have received payment in full in the
currency in which such obligation or liability was incurred, and to the extent
that the amount of any such payment shall, on actual conversion into such
currency, fall short of such obligation or liability expressed in that currency,
the Borrowers shall indemnify and hold harmless the Bank, as the case may be,
with respect to the amount of the shortfall. In the event that, notwithstanding
the requirements of §5.3.3(a), the Borrowers make a payment in a currency other
than the currency in which the amount to be paid is expressed, the Bank shall
use reasonable efforts to convert such amount promptly into such currency in
accordance with its usual and customary practice.
 
    5.4. Computations. All computations of interest on the Loans (other than
Prime Rate Loans), unused line fees, Letter of Credit Fees and all other fees
and charges shall be based on a 360-day year and paid for the actual number of
days elapsed. All computations of interest on Prime Rate Loans shall be based on
a 365-day year and paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term "Interest Period" with respect
to LIBOR Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The Bank shall disclose to the Borrowers the
outstanding amount of the Loans as reflected on the Revolving Credit Note
Records from time to time within ten (10) days after notice from the Borrowers
requesting such amount. The outstanding amount of the Loans as reflected on the
Revolving Credit Note Records from time to time shall be considered correct and
binding on the Borrowers unless within five (5) Business Days after receipt of
any notice by the Bank of such outstanding amount, the Bank shall notify the
Borrowers to the contrary.
 

--------------------------------------------------------------------------------


 
    5.5. Substitute Rate. If the Bank shall have reasonably determined (which
determination shall be conclusive and binding absent manifest error) that



(a)
by reason of circumstances affecting the relevant market, US Dollar deposits in
the relevant amount and for the relevant Interest Period are not available to
the Bank in the London interbank market; or




(b)
by reason of circumstances affecting the Bank in the London interbank market,
adequate means do not exist for ascertaining the LIBOR Rate applicable hereunder
to LIBOR Rate Loans of any duration; or




(c)
the LIBOR Rate does not adequately and fairly reflect the cost to the Bank of
funding LIBOR Rate Loans that the Borrowers have requested,



the Bank shall forthwith give telephonic notice of such determination, confirmed
in writing, to the Borrowers, and upon delivery of such notice, all LIBOR Rate
Loans shall automatically convert, at the Borrowers' option, either (i) to Prime
Rate Loans or (ii) to LIBOR-Reference Banks Loans. Until any such notice has
been withdrawn by the Bank, no further Loans shall be made as, or converted
into, LIBOR Rate Loans.
 
    5.6. LIBOR Rate Lending Unlawful. If the Bank shall determine (which
determination shall, upon notice thereof to the Borrowers be conclusive and
binding on the Borrowers) that the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline, (whether or not having
the force of law) makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for the Bank to make, continue or
maintain any LIBOR Rate Loan as, or to convert any Loan into, a LIBOR Rate Loan
of a certain duration, all LIBOR Rate Loans of such type shall automatically
convert into LIBOR-Reference Banks Loans at the end of the then current Interest
Periods with respect thereto or sooner, if required by such law or assertion.
For purposes of this Credit Agreement, in the event of such a conversion, all
LIBOR-Reference Banks Loans shall be treated (except as to interest rate) as
equivalent to a LIBOR Rate Loan of similar amount and Interest Period. For
greater certainty, all provisions of this Credit Agreement relating to LIBOR
Rate Loans shall apply equally to LIBOR-Reference Banks Loans, including, but
not limited to the manner in which LIBOR-Reference Banks Loans are requested,
continued, converted, the manner in which interest accrues, is payable,
principal payments are made, whether voluntary or involuntary, as well as any
penalties, increased costs or taxes associated with any of the foregoing.
 
    5.7. Increased Costs. If on or after the date hereof the adoption of any
applicable law, rule or regulation or guideline (whether or not having the force
of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Bank with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:


(a) shall subject the Bank to any tax, duty or other charge with respect to its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans, or shall change the
basis of taxation of payments to the Bank of the principal of or interest on its
LIBOR Rate Loans or any other amounts due under this agreement in respect of its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans (except for the
introduction of, or change in the rate of, tax on the overall net income of the
Bank or franchise taxes, imposed by the jurisdiction (or any political
subdivision or taxing authority thereof) under the laws of which the Bank is
organized or in which the Bank’s principal executive office is located); or


(b) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System of the United States)
against assets of, deposits with or for the account of, or credit extended by,
the Bank or shall impose on the Bank or on the London interbank market any other
condition affecting its LIBOR Rate Loans or its obligation to make LIBOR Rate
Loans;
 

--------------------------------------------------------------------------------


 
and the result of any of the foregoing is to increase the cost to the Bank of
making or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum
received or receivable by the Bank under this Agreement with respect thereto, by
an amount deemed by the Bank to be material, then, within 15 days after demand
by the Bank, the Borrowers shall pay to the Bank such additional amount or
amounts as will compensate the Bank for such increased cost or reduction.
 
    5.8. Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by the Bank, or person controlling the Bank, and the
Bank determines (in its sole and absolute discretion) that the rate of return on
its or such controlling person’s capital as a consequence of its commitments or
the Loans made by the Bank is reduced to a level below that which the Bank or
such controlling person could have achieved but for the occurrence of any such
circumstance (other than a circumstance in which the Bank's capital is required
to be increased because of losses on loans to other borrowers), then, in any
such case upon notice from time to time by the Bank to the Borrowers, the
Borrowers shall immediately pay directly to the Bank additional amounts
sufficient to compensate the Bank or such controlling person for such reduction
in rate of return. A statement of the Bank as to any such additional amount or
amounts (including calculations thereof in reasonable detail) shall, in the
absence of manifest error, be conclusive and binding on the Borrowers. In
determining such amount, the Bank may use any method of averaging and
attribution that it (in its sole and absolute discretion) shall deem applicable.
 
    5.9. Certificate. A certificate setting forth any additional amounts payable
pursuant to §§5.7 or 5.8 and a brief explanation of such amounts which are due,
submitted by the Bank or the Bank to the Borrowers, shall be conclusive, absent
manifest error, that such amounts are due and owing.
 
    5.10. Indemnity. The Borrowers agree to indemnify the Bank and to hold the
Bank harmless from and against any loss, cost or expense (including loss of
anticipated profits) that the Bank may sustain or incur as a consequence of (i)
default by the Borrowers in payment of the principal amount of or any interest
on any LIBOR Rate Loans as and when due and payable, including any such loss or
expense arising from interest or fees payable by the Bank to lenders of funds
obtained by it in order to maintain its LIBOR Rate Loans, (ii) default by any
Borrower in making a borrowing or conversion after such Borrower has given (or
is deemed to have given) a Loan Request or a Conversion Request relating thereto
in accordance with §2.6 or §2.7 or (iii) the making of any payment of a LIBOR
Rate Loan or the making of any conversion of any such Loan to a Prime Rate Loan
on a day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by the Bank to lenders of funds
obtained by it in order to maintain any such Loans.
 

--------------------------------------------------------------------------------


 
    5.11. Interest After Default. During the continuance of a Default or an
Event of Default the principal of the Loans and all other amounts payable
hereunder or under any of the other Loan Documents shall, until such Default or
Event of Default has been cured or remedied bear interest at a rate per annum
(a) in the case of the Loans, equal to two percentage points (2%) above the rate
of interest otherwise applicable to such Loans pursuant to §2.5, and (b) in the
case of all such other amounts, equal to two percentage points (2%) above the
rate of interest otherwise applicable to Prime Rate Loans pursuant to §2.5.
 
    5.12. Indemnifiable Events.


(a) Should an event referred to in Section 5.5, 5.6, 5.7, or 5.8 occur that
results in an additional amount or amounts due by Borrower to Bank (an
“Indemnifiable Event”), Bank shall notify Borrower of the Indemnifiable Event.
To the extent the Indemnifiable Event is not addressed by an adjustment to the
LIBOR Lending Rate, the LIBOR-Referenced Banks Lending Rate, or the Prime Rate,
as applicable, the Borrower and Bank shall thereafter attempt to negotiate in
good faith, within thirty (30) days of the day that Borrower receives notice, an
adjustment that will adequately compensate Bank. If the Borrower and Bank are
unable to agree to an adjustment amount within thirty (30) days of the day that
Borrower receives notice, then Borrower shall within 15 days after demand by the
Bank, pay to the Bank such additional amount or amounts as are necessary to
compensate Bank in accordance with the applicable section. A statement of the
Bank as to any such additional amount or amounts (including calculations thereof
in reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrowers. In determining such amount, the Bank may use any
method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.


(b) In all cases, should the Borrower’s prepayment of any Obligations or the
Borrower’s reduction of a Commitment in accordance with Section 2.3 result in
the reduction or elimination of the additional amount or amounts that would
otherwise be due Bank pursuant to sections 5.5,5.6,5.7 or 5.8, then Borrower may
at its sole discretion prepay such Obligations or reduce the commitment under
this Agreement.


    (c) A change in the LIBOR Reserve Percentage shall not constitute an
Indemnifiable Event for the purposes of this Section 5.12.




6. REPRESENTATIONS AND WARRANTIES OF THE BORROWERS.


Each Borrower represents and warrants to the Bank as follows:
 
    6.1. Corporate Authority.
 
           6.1.1. Incorporation; Good Standing. Each of Rogers US and its
Subsidiaries (i) is a corporation or other limited liability entity duly
organized, validly existing and in good standing under the laws of its state or
other jurisdiction of incorporation except, in the case of Foreign Subsidiaries
that are not Borrowers, where the failure to be so organized, existing or in
good standing would not have a Material Adverse Effect, (ii) has all requisite
corporate power to own its property and conduct its business as now conducted
and as presently contemplated, and (iii) is in good standing as a foreign
corporation and is duly authorized to do business in each jurisdiction where
such qualification is necessary except where a failure to be so qualified would
not have a Material Adverse Effect.
 

--------------------------------------------------------------------------------


 
        6.1.2. Authorization. The execution, delivery and performance of this
Credit Agreement and the other Loan Documents to which the Borrowers or any of
their respective Subsidiaries are or are to become a party and the transactions
contemplated hereby and thereby (i) are within the authority (corporate or
otherwise) of such Person, (ii) have been duly authorized by all necessary
proceedings (corporate or otherwise), (iii) to the knowledge of the Borrowers or
any of their respective Subsidiaries, do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which any Borrower or any of its Subsidiaries is subject or any judgment, order,
writ, injunction, license or permit applicable to any Borrower or any of its
Subsidiaries and (iv) do not conflict with any provision of the charter or
bylaws of, or any agreement or other instrument binding upon, any Borrower or
any of its Subsidiaries.
 
          6.1.3. Enforceability. The execution and delivery of this Credit
Agreement and the other Loan Documents to which the Borrowers or any of their
respective Subsidiaries are or are to become a party will result in valid and
legally binding obligations of such Person enforceable against it in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors'
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
 
    6.2. Governmental Approvals. The execution, delivery and performance by the
Borrowers and any of their respective Subsidiaries of this Credit Agreement and
the other Loan Documents to which the Borrowers or any of their respective
Subsidiaries are or are to become a party and the transactions contemplated
hereby and thereby do not require the approval or consent of, or filing with,
any governmental agency or authority other than those already obtained.
 
    6.3. Title to Properties; Leases. Except as indicated on Schedule 6.3 hereto
and except for property and assets disposed of pursuant to §8.5.2, Rogers US and
its Subsidiaries own all of the assets reflected in the consolidated balance
sheet of Rogers US and its Subsidiaries as at the Balance Sheet Date or acquired
since that date (except property and assets either singly or in the aggregate
(i) the failure of which to be owned by Rogers US or a Subsidiary would not have
a Material Adverse Effect, or (ii) sold or otherwise disposed of in the ordinary
course of business since that date), subject to no rights of others, including
any mortgages, leases, conditional sales agreements, title retention agreements,
liens or other encumbrances except Permitted Liens.
 
    6.4. Financial Statements and Projections.
 
        6.4.1. Fiscal Year. Except as set forth in Schedule 6.4.1, Rogers US and
each of its Domestic Subsidiaries has a fiscal year which is the twelve months
beginning on the Monday nearest January 1 and ending on the Sunday nearest
December 31 of each year.
 

--------------------------------------------------------------------------------


 
         6.4.2. Financial Statements. There has been furnished to the Bank a
consolidated balance sheet of Rogers US and its Subsidiaries as at the Balance
Sheet Date, and a consolidated statement of income of Rogers US and its
Subsidiaries for the fiscal year then ended, each certified by Ernst & Young
LLP. Such balance sheet and statement of income have been prepared in accordance
with generally accepted accounting principles and fairly present the financial
condition of Rogers US as at the close of business on the date thereof and the
results of operations for the fiscal year then ended. There are no contingent
liabilities of Rogers US or any of its Subsidiaries as of such date involving
material amounts, known to the officers of Rogers US, which were not disclosed
in such balance sheet and the notes related thereto.
 
         6.4.3. Projections. The projections of the annual operating budgets of
Rogers US and its Subsidiaries on a consolidated basis, balance sheets and cash
flow statements for the 2006 to 2010 fiscal years of Rogers US, copies of which
have been delivered to the Bank, disclose all material assumptions made with
respect to general economic, financial and market conditions used in formulating
such projections. To the knowledge of Rogers US or any of its Subsidiaries, no
facts exist that (individually or in the aggregate) would result in any material
change in any of such projections. The projections are based upon reasonable
estimates and assumptions, have been prepared on the basis of the assumptions
stated therein and reflect the reasonable estimates of Rogers US and its
Subsidiaries of the results of operations and other information projected
therein.
 
    6.5. No Material Changes, Solvency etc. (a) Since the Balance Sheet Date
there has occurred no materially adverse change in the financial condition or
business of Rogers US and its Subsidiaries as shown on or reflected in the
consolidated balance sheet of Rogers US and its Subsidiaries as at the Balance
Sheet Date, or the consolidated statement of income for the fiscal year then
ended, other than changes in the ordinary course of business that have not had
any Material Adverse Effect. Since the Balance Sheet Date, no Borrower has made
any Distributions other than as permitted by §8.4.


(b) Except as disclosed on Schedule 6.5(b), Rogers US and each of its
Subsidiaries (both before and after giving effect to the transactions
contemplated by this Credit Agreement and the other Loan Documents) (i) is
solvent, (ii) has assets having a fair value in excess of its liabilities, (iii)
has assets having a fair value in excess of the amount required to pay its
liabilities on existing debts as such debts become absolute and matured, and
(iv) has, and expects to continue to have, access to adequate capital for the
conduct of its business and the ability to pay its debts from time to time
incurred in connection therewith as such debts mature.
 
    6.6. Franchises, Patents, Copyrights, etc. Each of Rogers US and its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business substantially as now conducted without known
conflict with any rights of others, except where the failure to possess any of
the foregoing would not, either in any case or in the aggregate, have a Material
Adverse Effect.
 
    6.7. Litigation. Except as set forth in Schedule 6.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against any Borrower or any of its Subsidiaries before any court, tribunal or
administrative agency or board that, if adversely determined, would be
reasonably likely, either in any case or in the aggregate, to +have a Material
Adverse Effect, or result in any substantial liability not adequately covered by
insurance, or for which adequate reserves are not maintained on the consolidated
balance sheet of Rogers US and its Subsidiaries, or which question the validity
of this Credit Agreement or any of the other Loan Documents, or any action taken
or to be taken pursuant hereto or thereto.
 

--------------------------------------------------------------------------------


 
    6.8. No Materially Adverse Contracts, etc. Neither Rogers US nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation that has or is expected in the
future to have a Material Adverse Effect. Neither Rogers US nor any of its
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of Rogers US's officers, to have a Material Adverse Effect.
 
    6.9. Compliance with Other Instruments, Laws, etc. Neither Rogers US nor any
of its Subsidiaries is in violation of any provision of its charter documents,
bylaws, or any agreement or instrument to which it may be subject or by which it
or any of its properties may be bound or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could result in the imposition of substantial penalties or have a Material
Adverse Effect.
 
    6.10. Tax Status. Rogers US and its Subsidiaries (i) to their knowledge have
made or filed all federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which any of them is subject,
(ii) to their knowledge have paid all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings and (iii) have set aside on their books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. There are no unpaid taxes in
any material amount claimed to be overdue by the taxing authority of any
jurisdiction except for those being contested in good faith and by appropriate
proceedings, and (except in respect of such contested taxes) the officers of the
Borrowers know of no basis for any such claim. On the Closing Date, neither
Rogers US nor its Subsidiaries is the subject of an ongoing audit conducted by
the Internal Revenue Service or an agency having equivalent authority in any
other country, except as otherwise set forth on Schedule 6.10.
 
    6.11. No Event of Default. No Default or Event of Default has occurred and
is continuing.
 
    6.12. Holding Company and Investment Company Acts. Neither Rogers US nor any
of its Subsidiaries is a "holding company", or a "subsidiary company" of a
"holding company", or an "affiliate" of a "holding company", as such terms are
defined in the Public Utility Holding Company Act of 1935; nor is it an
"investment company", or an "affiliated company" or a "principal underwriter" of
an "investment company", as such terms are defined in the Investment Company Act
of 1940.

    6.13. Absence of Financing Statements, etc. To the knowledge of Rogers US or
any of its Subsidiaries, after reasonable inquiry, and except with respect to
the liens set forth on Schedule 8.2 and other Permitted Liens, there is no
financing statement, security agreement, chattel mortgage, real estate mortgage
or other document filed or recorded with any filing records, registry or other
public office, that purports to cover, affect or give notice of any present or
possible future lien on, or security interest in, any assets or property of any
Borrower or any of its Subsidiaries or any rights relating thereto.
 

--------------------------------------------------------------------------------


 
    6.14. Certain Transactions. Except for arm's length transactions pursuant to
which Rogers US or any of its Subsidiaries makes payments in the ordinary course
of business upon terms no less favorable than Rogers US or such Subsidiary could
obtain from third parties, none of the officers, directors, or to the knowledge
of the Borrowers employees of Rogers US or any of its Subsidiaries is presently
a party to any transaction with Rogers US or any of its Subsidiaries (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Borrowers, any corporation, partnership, trust or other entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.
 
    6.15. Employee Benefit Plans.
 
          6.15.1. In General. Each Employee Benefit Plan and each Guaranteed
Pension Plan (each, a "Plan") has been maintained and operated in compliance in
all material respects with the provisions of ERISA and, to the extent
applicable, the Code, including but not limited to the provisions thereunder
respecting prohibited transactions and the bonding of fiduciaries and other
persons handling plan funds as required by §412 of ERISA, except where such
noncompliance would not have a Material Adverse Effect.
 
        6.15.2. Terminability of Welfare Plans. No Employee Benefit Plan that is
an employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of
ERISA provides benefit coverage subsequent to termination of employment, except
as set forth on Schedule 6.15 or as required by Title I, Part 6 of ERISA or the
applicable state insurance laws. The Borrowers may terminate each such Plan at
any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of the Borrowers without liability to
any Person other than for claims arising prior to termination.
 
        6.15.3. Guaranteed Pension Plans. Each contribution required to be made
to a Guaranteed Pension Plan, whether required to be made to avoid the
incurrence of an accumulated funding deficiency, the notice or lien provisions
of §302(f) of ERISA, or otherwise, has been timely made. No waiver of an
accumulated funding deficiency or extension of amortization periods has been
received with respect to any Guaranteed Pension Plan, and neither Rogers US nor
any ERISA Affiliate is obligated to or has posted security in connection with an
amendment to a Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29)
of the Code. No liability to the PBGC (other than required insurance premiums,
all of which have been paid when due) has been incurred by Rogers US or any
ERISA Affiliate with respect to any Guaranteed Pension Plan and there has not
been any ERISA Reportable Event (other than an ERISA Reportable Event as to
which the requirement of 30 days notice has been waived), or any other event or
condition which presents a material risk of termination of any Guaranteed
Pension Plan by the PBGC. Based on the valuation of each Guaranteed Pension Plan
dated as of January 1, 2006, and on the actuarial methods and assumptions
employed for that valuation, as of January 1, 2006 the benefit liabilities of
each such Guaranteed Pension Plan within the meaning of §4001 of ERISA did not
exceed the value of the assets of such Guaranteed Pension Plan by more than
$500,000.
 

--------------------------------------------------------------------------------


 
        6.15.4. Multiemployer Plans. Neither Rogers US nor any ERISA Affiliate
has incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA. Neither Rogers US nor any ERISA Affiliate has been
notified that any Multiemployer Plan is in reorganization or insolvent under and
within the meaning of §4241 or §4245 of ERISA or is at risk of entering
reorganization or becoming insolvent, or that any Multiemployer Plan intends to
terminate or has been terminated under §4041A of ERISA.
 
6.16. Use of Proceeds.
 
        6.16.1. General. The proceeds of the Loans shall be used on the Closing
Date to repay all existing Indebtedness, if any, outstanding under the Existing
Bank of America Agreement and thereafter for (i) working capital, Capital
Expenditures and other lawful general corporate purposes, and (ii) acquisitions,
in each case subject to the terms and conditions of this Agreement. The
Borrowers will obtain Letters of Credit solely for general corporate purposes.
 
        6.16.2. Regulations U and X. No portion of any Loan is to be used, and
no portion of any Letter of Credit is to be obtained, for the purpose of
purchasing or carrying any "margin security" or "margin stock" as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.
 
        6.16.3. Ineligible Securities. No portion of the proceeds of any Loans
is to be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of knowingly purchasing, or providing credit support for the purchase
of, during the underwriting or placement period or within 30 days thereafter,
any Ineligible Securities underwritten or privately placed by a Financial
Affiliate.
 
6.17. Environmental Compliance. Except as disclosed on Schedule 6.17:


(a) to the best of the knowledge of Rogers US or its Domestic Subsidiaries, none
of Rogers US, its Domestic Subsidiaries or any of the Real Estate currently
owned or leased by any one or more of them or in respect of which any of them is
an "operator" within the meaning of that term as used in 42 U.S.C. §§9601 et
seq. is in violation of any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act ("RCRA"), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended ("CERCLA"), the Superfund Amendments and Reauthorization Act of 1986
("SARA"), the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any analogous state or local statute, regulation,
ordinance, order or decree (hereinafter "Environmental Laws"), which violation
would have a Material Adverse Effect;


(b) neither Rogers US nor any of its Domestic Subsidiaries has received notice
from any third party including, without limitation, any federal, state or local
governmental authority, (i) that any one of them has been identified by the
United States Environmental Protection Agency ("EPA") as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any hazardous waste,
as defined by 42 U.S.C. §6903(5), any hazardous substances as defined by 42
U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33)
and any toxic substances, oil or hazardous materials or other chemicals or
substances regulated by any Environmental Laws ("Hazardous Substances") which
any one of them has generated, transported or disposed of has been found at any
site at which a federal, state or local agency or other third party has
conducted or has ordered that Rogers US or any of its Domestic Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law; or (iii) that it is a named party to any claim, action,
cause of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) in connection with such third party's incurrence of
costs, expenses, losses or damages of any kind whatsoever caused by the release
of Hazardous Substances; and
 

--------------------------------------------------------------------------------


 
(c) to the knowledge of Rogers US or its Domestic Subsidiaries after reasonable
inquiry, (i) no portion of the Real Estate currently owned or leased by any one
or more of them or in respect of which any of them is an "operator" within the
meaning of that term as used in 42 U.S.C. §§9601 et seq. has been used for the
handling, processing, storage or disposal of Hazardous Substances except in
accordance with applicable Environmental Laws (A) at any time since 1995; or (B)
between 1980 and 1995, other than matters which have been closed and could not
reasonably be expected to be reopened and as to which the failure to comply with
such laws would not have a Material Adverse Effect; or (C) prior to 1980, other
matters as to which the failure to comply with such laws would not have a
Material Adverse Effect; (ii) no underground tank or other underground storage
receptable for Hazardous Substances is located on any portion of that Real
Estate except in accordance with applicable Environmental Law; (iii) in the
course of any business or operations conducted by Rogers US, its Domestic
Subsidiaries or other operators of its properties, no Hazardous Substances are
currently being generated or are currently being used on the Real Estate except
in accordance with applicable Environmental Laws; (iv) there have been no
releases (i.e. any past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping) or threatened releases of Hazardous Substances on, upon, into or from
the Real Estate currently owned or leased by any one or more of them or in
respect of which any of them is an "operator" within the meaning of that term as
used in 42 U.S.C. §§9601 et seq. of Rogers US or its Domestic Subsidiaries,
which releases would have a Material Adverse Effect; (v) there have been no
releases from any real property in the vicinity of any of the Real Estate
currently owned or leased by any one or more of them or in respect of which any
of them is an "operator" within the meaning of that term as used in 42 U.S.C.
§§9601 et seq. which, through soil or groundwater contamination, may have come
to be located on that Real Estate, and which would have a Material Adverse
Effect; and (vi) any Hazardous Substances that have been generated on any of the
Real Estate currently owned or leased by any one or more of them or in respect
of which any of them is an "operator" within the meaning of that term as used in
42 U.S.C. §§9601 et seq. have been transported offsite by carriers having an
identification number issued by the EPA, treated or disposed of by treatment or
disposal facilities maintaining valid permits as required under applicable
Environmental Laws at the time of such transportation, treatment or disposal.
 
    6.18. Subsidiaries, etc. The only Subsidiaries of each of the Borrowers are
set forth on Schedule 6.18 hereto. Except as set forth on Schedule 6.18 hereto
or as permitted by §8.3, neither Rogers US nor any Subsidiary of Rogers US has
an interest in any Joint Venture or is engaged in any partnership with any other
Person.
 
    6.19. Disclosure. None of this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to Rogers US or any of its Subsidiaries in the case of any
document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading.
There is no fact known to Rogers US or any of its Subsidiaries which has a
Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions.
 

--------------------------------------------------------------------------------


 
7. AFFIRMATIVE COVENANTS OF THE BORROWERS.


Each Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or the Bank
has any obligation to make any Loans or to issue, extend or renew any Letters of
Credit:
 
    7.1. Punctual Payment. The Borrowers will duly and punctually pay or cause
to be paid the principal and interest on the Loans, all Reimbursement
Obligations, the Letter of Credit Fees, the fees, and all other amounts provided
for in this Credit Agreement and the other Loan Documents to which any Borrower
or any of their respective Subsidiaries is a party, all in accordance with the
terms of this Credit Agreement and such other Loan Documents.
 
    7.2. Maintenance of Office. Rogers US will maintain its chief executive
office in Rogers, Connecticut, or at such other place in the United States of
America as Rogers US shall designate upon written notice to the Bank, where
notices, presentations and demands to or upon the Borrowers in respect of the
Loan Documents to which any Borrower is a party may be given or made. Rogers
Barbados will maintain its chief executive office in Fidelity House, Wildey
Business Park, St. Michael, Barbados, or at such other place in Barbados as
Rogers Barbados shall designate. Rogers China will maintain its chief executive
office in 338 Shenshu Road, Suzhou Industrial Park, Suzhou, People's Republic of
China, or at such other place in China as Rogers China shall designate. Rogers
Belgium will maintain its chief executive office in Afrikalaan 188, B-9000,
Gent, Belgium, or at such other place in Belgium as Rogers Belgium shall
designate. Rogers Suzhou will maintain its chief executive office in 399 Suhong
Zhong Road, Suzhou Industrial Park, Suzhou, People's Republic of China, or at
such other place in China as Rogers Suzhou shall designate.
 
    7.3. Records and Accounts. Rogers US will (i) keep, and cause each of its
Subsidiaries to keep, true and accurate records and books of account in which
full, true and correct entries will be made in accordance with generally
accepted accounting principles, (ii) maintain adequate accounts and reserves for
all taxes (including income taxes), depreciation, depletion, obsolescence and
amortization of its properties and the properties of its Subsidiaries,
contingencies, and other reserves, and (iii) at all times engage Ernst & Young
LLP or other independent certified public accountants satisfactory to the Bank
as the independent certified public accountants of Rogers US and its
Subsidiaries (on a consolidated basis) and will not permit more than thirty (30)
days to elapse between the cessation of such firm's (or any successor firm's)
engagement as the independent certified public accountants of Rogers US and its
Subsidiaries and the appointment in such capacity of a successor firm as shall
be satisfactory to the Bank.
 

--------------------------------------------------------------------------------


 
    7.4. Financial Statements, Certificates and Information. The Borrowers will
deliver to the Bank:


(a) as soon as practicable, but in any event not later than the earlier of (i)
five (5) days after filing the same with the Securities and Exchange Commission
or (ii) one hundred twenty (120) days after the end of each fiscal year of
Rogers US, Rogers US shall (x) post on its website the consolidated balance
sheet of Rogers US and its Subsidiaries, as at the end of such year, and the
related consolidated statement of income and consolidated statement of cash flow
for such year, each setting forth in comparative form the figures for the
previous fiscal year and all such consolidated statements to be in reasonable
detail, prepared in accordance with generally accepted accounting principles,
and certified without qualification (other than a qualification regarding
changes in generally accepted accounting principles) by Ernst & Young LLP or by
other independent certified public accountants satisfactory to the Bank, and (y)
notify the Bank that Rogers US has posted such information on its website;


(b) as soon as practicable, but in any event not later than sixty (60) days
after the end of each of the fiscal quarters of Rogers US, copies of the
unaudited consolidated balance sheet of Rogers US and its Subsidiaries as at the
end of such quarter, and the related consolidated statement of income and
consolidated statement of cash flow for such fiscal quarter and for the portion
of Rogers US's fiscal year then elapsed, each setting forth in comparative form
the figures for the comparable periods in the previous fiscal year (where
applicable), all such consolidated statements to be in reasonable detail and
prepared in accordance with generally accepted accounting principles, together
with a certification by a principal financial accounting officer of Rogers US
that the information contained in such financial statements fairly presents the
financial position of Rogers US and its Subsidiaries on the date thereof
(subject to year-end adjustments);


(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement certified by a principal financial or
accounting officer of Rogers US in substantially the form of Exhibit C hereto (a
"Compliance Certificate") setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §9 and (if applicable)
reconciliations to reflect changes in generally accepted accounting principles
since the Balance Sheet Date;


(d) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the Securities and Exchange Commission or sent
to the stockholders of Rogers US;


(e) not later than May 1 of each year, (i) a budget for the fiscal year of
Rogers US and (ii) projections of Rogers US and its Subsidiaries for the current
fiscal year and the two (2) subsequent fiscal years, updating those projections
delivered to the Bank and referred to in §6.4.3 or, if applicable, updating any
later such projections delivered pursuant to this §7.4(e); and


(f) from time to time such other financial data and information (including a
standard annual accountants' management letter) as the Bank may reasonably
request.
 

--------------------------------------------------------------------------------


 
    7.5. Notices.


   7.5.1. Defaults. The Borrowers will promptly notify the Bank in writing of
the occurrence of any Default or Event of Default.


   7.5.2. Environmental Events.The Borrowers will promptly give notice to the
Bank (i) of any violation of any Environmental Law that Rogers US or any of its
Domestic Subsidiaries reports in writing to any federal, state or local
environmental agency and may reasonably be expected to have a Material Adverse
Effect, and (ii) any written notice from any federal, state or local
environmental agency or board of potential environmental liability that may
reasonably be expected to have a Material Adverse Effect.


   7.5.3. Notice of Litigation and Judgments. Each Borrower will, and will cause
each of its Subsidiaries to, give notice to the Bank in writing within fifteen
(15) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings affecting such Borrower or any
of its Subsidiaries or to which such Borrower or any of its Subsidiaries is or
becomes a party involving an uninsured claim against such Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, and stating the nature and status of such litigation or proceedings.
Each Borrower will, and will cause each of its Subsidiaries to, give notice to
the Bank, in writing, in form and detail satisfactory to the Bank, within ten
(10) days of any judgment not covered by insurance, final or otherwise, against
such Borrower or any of its Subsidiaries in an amount in excess of $5,000,000.


   7.5.4. Notice of Underfunding. The Borrowers will promptly notify the Bank if
at any time, based on the latest valuation of each Guaranteed Pension Plan, and
on the actuarial methods and assumptions employed for that valuation, the
benefit liabilities of each such Guaranteed Pension Plan within the meaning of
§4001 of ERISA exceed 111% of the value of the assets of such Guaranteed Pension
Plan.
 
    7.6. Corporate Existence; Maintenance of Properties. Each Borrower will do
or cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence, rights and franchises and those of its
Subsidiaries and will not, and will not cause or permit any of its Subsidiaries
to, convert to a limited liability company. It (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order, (ii) will cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereof, all as in
the judgment of such Borrower may be necessary so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times, and (iii) will, and will cause each of its Subsidiaries to, continue to
engage primarily in the businesses now conducted by them and in related
businesses; provided that nothing in this §7.6 shall prevent any Borrower from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of such
Borrower, desirable in the conduct of its or their business and would not have a
Material Adverse Effect.
 
    7.7. Insurance. Each Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurers insurance with
respect to its properties and business against such casualties and contingencies
as shall be in accordance with the general practices of businesses engaged in
similar activities in similar geographic areas and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent.
 

--------------------------------------------------------------------------------


 
    7.8. Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies that if unpaid might by law become a lien or
charge upon any of its property, other than amounts not to exceed $5,000.00
where the failure to make such payment would not constitute a Material Adverse
Effect; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if such Borrower or such Subsidiary shall
have set aside on its books adequate reserves with respect thereto; and provided
further that such Borrower and each Subsidiary of such Borrower will pay all
such taxes, assessments, charges, levies or claims forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor.
 
    7.9. Inspection of Properties and Books, etc.


   7.9.1. General. Each Borrower shall permit the Bank, through any of the
Bank's designated representatives, to visit and inspect any of the properties of
such Borrower or any of its Subsidiaries, to examine the books of account of
such Borrower and its Subsidiaries (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of such Borrower
and its Subsidiaries with, and to be advised as to the same by, its and their
officers, all at such reasonable times and intervals as the Bank may reasonably
request and, in the absence of a Default or Event of Default, at the Bank's cost
and with reasonable advance notice.


   7.9.2. Communications with Accountants. Each Borrower authorizes the Bank to
communicate directly with such Borrower's independent certified public
accountants and authorizes such accountants to disclose to the Bank any and all
financial statements and other supporting financial documents and schedules
including copies of any management letter with respect to the business,
financial condition and other affairs of such Borrower or any of its
Subsidiaries. At the request of the Bank, each Borrower shall deliver a letter
addressed to such accountants instructing them to comply with the provisions of
this §7.9.2.
 
    7.10. Compliance with Laws, Contracts, Licenses, and Permits. Each Borrower
will, and will cause each of its Subsidiaries to, comply in all material
respects with (i) the applicable laws and regulations wherever its business is
conducted, (ii) the provisions of its charter documents and by-laws, (iii) all
agreements and instruments by which it or any of its properties may be bound and
(iv) all applicable decrees, orders, and judgments. If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that any Borrower
or any of its Subsidiaries may fulfill any of its obligations hereunder or any
of the other Loan Documents to which such Borrower or such Subsidiary is a
party, such Borrower will, or (as the case may be) will cause such Subsidiary
to, immediately take or cause to be taken all reasonable steps within the power
of such Borrower or such Subsidiary to obtain such authorization, consent,
approval, permit or license and furnish the Bank with evidence thereof.
 
    7.11. Compliance with Environmental Laws. Each Borrower will, and will cause
each of its Domestic Subsidiaries to, comply with all applicable Environmental
Laws and the terms of any permits, licenses or approvals required for the
operation of such Borrower's or any Domestic Subsidiaries' businesses or Real
Estate currently owned, leased or "operated" within the meaning of 42 U.S.C.
§§9601 et seq. by any one or more of them, other than where such failure to
comply could not result in a fine, judgment, penalty or other levy in excess of
$10,000.00 and could not result in an order of any court or administrative or
regulatory agency enjoining or otherwise preventing the use of any material part
of such Borrower's or any Domestic Subsidiary's business.
 

--------------------------------------------------------------------------------


 
    7.12. Employee Benefit Plans. Each Borrower will (i) promptly upon request
of the Bank, furnish to the Bank a copy of the most recent actuarial statement
required to be submitted under §103(d) of ERISA and Annual Report, Form 5500,
with all required attachments, in respect of each Guaranteed Pension Plan and
(ii) promptly upon receipt or dispatch, furnish to the Bank any notice, report
or demand sent or received in respect of a Guaranteed Pension Plan under §§302,
4041, 4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or in respect of a
Multiemployer Plan, under §§4041A, 4202, 4219, 4242, or 4245 of ERISA.
 
    7.13. Use of Proceeds. The Borrowers will use the proceeds of the Loans and
will obtain Letters of Credit solely for the purposes described in §6.16.1.
 
    7.14. Additional Subsidiaries. If, after the Closing Date, any Borrower or
any of its Subsidiaries creates or acquires, either directly or indirectly, any
Subsidiary, or acquires an interest in any Joint Venture, it will, on or before
the last date of the fiscal quarter in which such creation or acquisition
occurs, notify the Bank of such creation or acquisition, as the case may be, and
provide the Bank with an updated Schedule 6.18 hereof. Rogers US will cause each
Domestic Subsidiary (other than World Properties) created, acquired or existing
on or after the Closing Date to become a Guarantor within thirty (30) days of
such Domestic Subsidiary having been created, acquired or existing, and shall
cause such Domestic Subsidiary to execute and deliver to the Bank a Guaranty,
together with a legal opinion in form and substance reasonably satisfactory to
the Bank opining as to the authorization, validity and enforceability of such
Guaranty.
 
    7.15. Further Assurances. Each Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Bank and execute such further instruments
and documents as the Bank shall reasonably request to carry out to its
satisfaction the transactions contemplated by this Credit Agreement and the
other Loan Documents.


8. CERTAIN NEGATIVE COVENANTS OF THE BORROWERS.


Each Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or the Bank
has any obligation to make any Loans or to issue, extend or renew any Letters of
Credit:
 
    8.1. Restrictions on Indebtedness. Each Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than the following (each of which categories shall be interpreted as being
separately permitted, notwithstanding any overlap among such categories):


(a) Indebtedness to the Bank arising under any of the Loan Documents;


(b) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
 

--------------------------------------------------------------------------------


 
(c) Indebtedness (i) incurred in connection with the secured financing of any
real or personal property by Rogers US or any of its Subsidiaries, (ii) under
any Synthetic Lease or (iii) under any Capitalized Lease, provided that the
aggregate principal amount of such Indebtedness (including under any such
Synthetic Lease or Capitalized Lease) of Rogers US and its Subsidiaries shall
not exceed the aggregate amount of $10,000,000 at any one time;


(d) Indebtedness of Rogers US and its Domestic Subsidiaries existing on the date
hereof and listed and described on Schedule 8.1(d) hereto;


(e) Indebtedness of Rogers US's Foreign Subsidiaries existing on the date hereof
and listed and described on Schedule 8.1(e) hereto;


(f) Indebtedness (i) of a Subsidiary of Rogers US to Rogers US or to another
Subsidiary of Rogers US, (ii) of Rogers US to any Guarantor, or (iii) of Rogers
US to World Properties in an aggregate principal amount not to exceed
$20,000,000; provided that in each of cases (ii) and (iii) above, such
Indebtedness shall be subordinated to the Obligations on terms and conditions
satisfactory to the Bank;


(g) [Intentionally Omitted]


(h) Indebtedness of Foreign Subsidiaries (other than as permitted by §8.1(f))
which, when aggregated with amounts outstanding under §8.1(e), shall not exceed
fifty percent (50%) of Consolidated Foreign Tangible Assets at any time;


(i) [Intentionally Omitted]


(j) Indebtedness in respect of Derivative Contracts entered into solely for
hedging (and not speculative) purposes in the ordinary course of Rogers US's (or
the applicable Subsidiary's) business; and


(k) unsecured Indebtedness of the Borrowers and Rogers US's Domestic
Subsidiaries other than as permitted by clauses (a) through (j) above; provided
that the aggregate principal amount of all such Indebtedness shall not exceed
$25,000,000 at any time outstanding.
 
 
    8.2. Restrictions on Liens. Each Borrower will not, and will not permit any
of its Subsidiaries to, (i) create or incur or suffer to be created or incurred
or to exist any lien, encumbrance, mortgage, pledge, charge, restriction or
other security interest of any kind upon any of its property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (ii) transfer any of such property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; (iii) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (iv) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; or (v) sell, assign, pledge or otherwise transfer any "receivables"
as defined in clause (vii) of the definition of the term "Indebtedness," with or
without recourse; or (vi) enter into or permit to exist any arrangement or
agreement, enforceable under applicable law, which directly or indirectly
prohibits such Borrower or any of its Subsidiaries from creating or incurring
any lien, encumbrance, mortgage, pledge, charge, restriction or other security
interest other than in favor of the Bank under the Loan Documents and other than
customary anti-assignment provisions in leases and licensing agreements entered
into by such Borrower or such Subsidiary in the ordinary course of its business,
provided that such Borrower or any of its Subsidiaries may create or incur or
suffer to be created or incurred or to exist the following (each of which
categories shall be interpreted as being separately permitted, notwithstanding
any overlap among such categories):
 

--------------------------------------------------------------------------------


 
            (a) liens in favor of Rogers US on all or part of the assets of
Subsidiaries of Rogers US securing Indebtedness owing by Subsidiaries of Rogers
US to Rogers US;


(b) liens to secure taxes, assessments and other government charges in respect
of obligations not overdue or liens on properties to secure claims for labor,
material or supplies in respect of obligations not overdue;


(c) deposits or pledges made in connection with, or to secure payment of,
workmen's compensation, unemployment insurance, old age pensions or other social
security obligations;


(d) liens on properties in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which Rogers US or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;


(e) liens of carriers, warehousemen, mechanics and materialmen, and other like
liens on properties, in existence less than 120 days from the date of creation
thereof in respect of obligations not overdue;


(f) encumbrances on real property owned by Rogers US or a Subsidiary consisting
of easements, rights of way, zoning restrictions, restrictions on the use of
real property and defects and irregularities in the title thereto, which defects
and irregularities do not individually or in the aggregate have a Material
Adverse Effect; and landlord's or lessor's liens under leases to which Rogers US
or a Subsidiary of Rogers US is a party;


(g) liens existing on the date hereof and listed on Schedule 8.2 hereto;


(h) purchase money security interests in, title retention agreements in,
conditional sales agreements for, purchase money mortgages on or other single
asset liens on real or personal property securing Indebtedness of the type and
amount permitted by §8.1(c), which security interests, mortgages or liens cover
only the applicable real or personal property and do not extend to any other
assets or properties of Rogers US or its Subsidiaries;


(i) liens or security interests arising pursuant to or in connection with the
Economic Development and Manufacturing Assistance Act of 1990 (the "Act") set
forth in Sections 32-220 to 32-234 of Chapter 5881 of Title 32 of the General
Statutes of Connecticut Revision of 1958, Revised to 1996 as the same may be
amended from time to time (the "Connecticut Statutes") and as set forth in
Connecticut tax code (the "Connecticut Tax Code") Section 12-81(70) and (72) of
Chapter 201 of Title 12 of the Connecticut Statues (the lien described in this
clause (i) shall be limited to transactions in which tax credits or exemptions
are granted to purchasers under the Act and the Connecticut Tax Code arising
from the purchase of specific machinery and equipment);
 

--------------------------------------------------------------------------------


 
(j) liens or security interests in, or pledges or assignments of, life insurance
policies owned by Rogers US or any of its Subsidiaries securing borrowings
against the cash value of said policies provided that the Indebtedness in
respect of such borrowings is permitted by §8.1(g);


(k) liens on the assets and properties of Foreign Subsidiaries securing
Indebtedness of such Foreign Subsidiaries permitted by §8.1(h); and


(l) unrecorded minor liens, leases or encumbrances on the Real Estate or other
assets of Rogers US and its Subsidiaries which do not interfere materially with
the use of the property or assets affected in the ordinary course of such
Person's business and do not secure Indebtedness for borrowed money.
 
    8.3. Restrictions on Investments. Each Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in the following (each of which
categories shall be interpreted as being separately permitted, notwithstanding
any overlap among such categories):


(a) marketable direct or guaranteed obligations of the United States of America
or any state or city therein, in each case that mature within two (2) years from
the date of purchase by Rogers US; provided that such obligations of any such
state or city shall have a long-term credit rating of not less than "A" by
Moody's Investors Service, Inc. and Standard & Poors Ratings Services;


(b) Investments made in accordance with the Investment Policy adopted by Rogers
US's Board of Directors as in effect on the date hereof, a copy of which has
been furnished to the Bank;


(c) Investments in Foreign Subsidiaries in accordance with the following:


(i) if the Senior Funded Debt to EBITDA Ratio is less than or equal to 3.5:1.0,
there shall be no limitation on the amount of such Investments;


(ii) if the Senior Funded Debt to EBITDA Ratio is greater than 3.5:1.0, and
Domestic Net Assets are equal to or greater than $120,000,000, the maximum
amount of such Investments (including any Investments of the kind described in
Sections 8.1(f) and 8.3(f)) at any one time shall be $75,000,000; and


(iii) if the Senior Funded Debt to EBITDA Ratio is greater than 3.5:1.0, and
Domestic Net Assets are less than $120,000,000, the maximum amount of such
Investments (including any Investments of the kind described in Sections 8.1(f)
and 8,3(f)) at any one time shall be $50,000,000.


(d) [intentionally omitted];


(e) Investments existing on the date hereof (including existing Investments in
the Foreign Subsidiaries and Joint Ventures) and listed on Schedule 8.3 hereto;
 

--------------------------------------------------------------------------------


 
(f) Investments with respect to Indebtedness permitted by §8.1(f);


(g) (i) Investments by the Guarantors consisting of the Guaranty, (ii)
Investments by any Subsidiary in Rogers US, (iii) Investments by Rogers US in
any Guarantor, and (iv) Investments in World Properties not to exceed $750,000
at any time outstanding;


(h) Investments in Joint Ventures in accordance with the following:


(i) if the Senior Funded Debt to EBITDA Ratio is less than or equal to 3.5:1.0,
there shall be no limitation on the amount of such Investments;


(ii) if the Senior Funded Debt to EBITDA Ratio is greater than 3.5:1.0, and
Domestic Net Assets are equal to or greater than $120,000,000, the maximum
amount of such Investments at any one time shall be $40,000,000; and


(iii) if the Senior Funded Debt to EBITDA Ratio is greater than 3.5:1.0, and
Domestic Net Assets are less than $120,000,000, the maximum amount of such
Investments at any one time shall be $30,000,000.


(i) Investments in respect of Guarantied JV/Foreign Indebtedness permitted by
§8.1(i);


(j) Investments in respect of guaranties by Rogers US or any of its Domestic
Subsidiaries of contractual obligations (not constituting Indebtedness) of
Foreign Subsidiaries or Joint Ventures requiring payments in any fiscal year in
excess of $500,000 ("Material JV/Foreign Contracts"); provided that the
aggregate amount of required payments under all such guarantied Material
JV/Foreign Contracts shall not exceed $5,000,000 in any fiscal year of Rogers
US;


(k) Investments consisting of promissory notes received as proceeds of asset
dispositions permitted by §8.5.2;


(l) Investments consisting of loans and advances to employees or former
employees for moving, entertainment, travel and other similar expenses in the
ordinary course of business not to exceed $1,500,000 in the aggregate at any
time outstanding;


(m) Investments in respect of mergers, consolidations and acquisitions permitted
by §8.5.1; and


(n) Investments other than as permitted by clauses (a) through (m) above;
provided that the aggregate amount of all such Investments shall not exceed
$750,000 at any time outstanding.
 

--------------------------------------------------------------------------------


 
For the avoidance of doubt, the foregoing restrictions shall not apply to
investments made by any Guaranteed Pension Plan or Multiemployer Plan or
so-called "Rabbi Trust" established for the benefit of directors or executives
of Rogers US (or former executives or directors).
 
    8.4. Distributions. No Borrower will make any Distributions unless no
Default or Event of Default shall have occurred and be continuing or shall arise
from such Distribution.
 
    8.5. Merger, Consolidation and Disposition of Assets.
 
           8.5.1. Mergers and Acquisitions. Each Borrower will not, and will not
permit any of its Subsidiaries to, become a party to any merger or
consolidation, or agree to or effect any asset acquisition or stock acquisition
(other than the acquisition of assets in the ordinary course of business
consistent with past practices) except:


(i) the merger or consolidation of one or more of the Subsidiaries of Rogers US
with and into Rogers US,



 
(ii)
the merger or consolidation of two or more Subsidiaries of Rogers US,




 
(iii)
mergers or consolidations with or stock or asset acquisitions of entities or
businesses that are in the same or a related line of business as Rogers US or
any of its Subsidiaries and which have been approved by the board of directors
or equivalent governing body of the entity or business to be acquired; provided
that (x) in the case of mergers or consolidations Rogers US or a Subsidiary is
the survivor thereof, (y) no Default or Event of Default shall have occurred and
be continuing both immediately before and immediately after giving effect to
such transaction, and (z) if the aggregate consideration for such stock or asset
acquisition is $35,000,000 or more, prior to consummating such acquisition
Rogers US (A) shall have delivered to the Bank projections, prepared based on
assumptions and otherwise in a manner reasonably satisfactory to the Bank, of
the balance sheets, statements of income and cash flows of Rogers US and its
Subsidiaries for the forthcoming period of four fiscal quarters after giving
effect to such acquisition, and (B) based on the projections referred to in
clause (A) above, shall have demonstrated to the reasonable satisfaction of the
Bank that (x) both immediately before and immediately after giving effect to
such acquisition the Borrowers are and will be in compliance with the financial
covenants set forth in §9 on a Pro Forma Basis and (y) the Borrowers can
reasonably be expected to remain in compliance with the financial covenants set
forth in §9 for such forthcoming period of four fiscal quarters.

 
 
           8.5.2. Disposition of Assets. Each Borrower will not, and will not
permit any of its Subsidiaries to, become a party to or agree to or effect any
sale or other disposition of assets, except the following (each of which
categories shall be interpreted as being separately permitted, notwithstanding
any overlap among such categories):


(a) Rogers US and its Subsidiaries may sell inventory, license intellectual
property and dispose of obsolete assets, in each case in the ordinary course of
business consistent with past practices;


(b) Rogers US and its Subsidiaries may transfer intellectual property to World
Properties consistent with past practices;



--------------------------------------------------------------------------------


 
(c) any Guarantor may sell or otherwise dispose of all or any part of its assets
to Rogers US or another Guarantor;


(d) Rogers US may sell or otherwise dispose of any assets to a Guarantor;


(e) any Foreign Subsidiary may sell or otherwise dispose of all or any part of
its assets to Rogers US, any Guarantor or any other Foreign Subsidiary;


(f) Rogers US or any Subsidiary may sell or otherwise dispose of all or any part
of its stock or its assets to any other Person; provided that the aggregate
value on the books of Rogers US and its Subsidiaries of the assets so sold or
otherwise disposed of (including any dispositions of the assets or stock of
World Properties pursuant to §8.11) shall not exceed (i) ten percent (10%) of
Consolidated Tangible Assets in any fiscal year of Rogers US, as determined on
the last day of the previous fiscal year, and (ii) twenty-five percent (25%) of
Consolidated Tangible Assets in the aggregate during the term of this Credit
Agreement, as determined on December 31, 2006, it being understood that prior to
December 31, 2006 the Borrowers shall be required to comply only with the
requirements of subclause (i) of this proviso with respect to such
dispositions); and


(g) Rogers US may transfer assets consisting of cash or cash equivalents or
stock of Rogers US into a so-called "Rabbi Trust" for the benefit of certain
executives or directors of Rogers US (or former executives or directors);
provided that the amount of cash or cash equivalents so transferred shall not
exceed, in the aggregate, a maximum amount of $25,000,000 during the term of
this Agreement.
 
    8.6. Sale and Leaseback. Each Borrower will not, and will not permit any of
its Subsidiaries to, enter into any arrangement, directly or indirectly, whereby
such Borrower or any Subsidiary of such Borrower shall sell or transfer any
property owned by it in order then or thereafter to lease such property or lease
other property that such Borrower or any Subsidiary of such Borrower intends to
use for substantially the same purpose as the property being sold or transferred
(each, a "Sale/Leaseback Arrangement"); provided that so long as in each case
the Indebtedness incurred thereunder is permitted by §8.1(c), Rogers US and its
Subsidiaries may (a) enter into Sale/Leaseback Arrangements the aggregate
consideration for which does not exceed $5,000,000 during the term of this
Credit Agreement, and (b) enter into Sale/Leaseback Arrangements with respect to
newly-acquired property purchased no more than sixty (60) days prior to the
effective date of such Sale/Leaseback Arrangement.
 
   8.7. Employee Benefit Plans. Neither Rogers US nor any ERISA Affiliate will:


(a) engage in any "prohibited transaction" within the meaning of §406 of ERISA
or §4975 of the Code which could result in a material liability for Rogers US or
any of its Subsidiaries; or


(b) permit any Guaranteed Pension Plan to incur an "accumulated funding
deficiency", as such term is defined in §302 of ERISA, in excess of 11% for a
period of thirty (30) days or more, whether or not such deficiency is or may be
waived; or
 

--------------------------------------------------------------------------------


 
(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of Rogers US or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or


(d) amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to §307 of ERISA or §401(a)(29) of the Code; or


(e) terminate any Guaranteed Pension Plan at any time that the benefit
liabilities (with the meaning of §4001 of ERISA) of such Guaranteed Pension Plan
exceed the value of the assets of such Plan.
 
    8.8. Business Activities. Each Borrower will not, and will not permit any of
its Subsidiaries to, engage directly or indirectly (whether through Subsidiaries
or otherwise) in any type of business other than the businesses conducted by
them on the Closing Date, in related businesses, and in other businesses
consistent with a reasonable business and industry expansion plan.
 
    8.9. Fiscal Year. Each Borrower will not, and will not permit any of its
Subsidiaries to, change the date of the end of its fiscal year from that set
forth in §6.4.1, unless any such change (i) will have no Material Adverse Effect
and (ii) does not prevent such Borrower and its Subsidiaries from calculating
and does not limit the ability of the Bank from readily determining compliance
with the provisions of this Agreement, including without limitation the
financial covenants set forth in §9.
 
    8.10. Transactions with Affiliates. Each Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of the Borrowers, any corporation, partnership, trust or other entity
in which any such Affiliate has a substantial interest or is an officer,
director, trustee or partner, except in accordance with customary business
practices for companies organized in the United States engaged in similar
transactions with domestic and international affiliates.
 
    8.11. Activities of World Properties. Rogers US will not permit World
Properties to (a) own or otherwise hold any assets other than patents,
trademarks, copyrights and related rights (the "Intellectual Property"), or
notes and interest receivable, cash and short term investments received in
connection with Intellectual Property licensed or transferred by World
Properties, or (b) engage directly or indirectly (whether through Subsidiaries
or otherwise) in any type of business other than the ownership, licensing,
protecting, defending and managing of the Intellectual Property. Rogers US will
not permit World Properties to transfer (including pursuant to long-term
licenses) the Intellectual Property or its other assets in any way economically
or legally equivalent to a sale, except that World Properties may transfer
assets in such manner in an amount not to exceed (i) ten percent (10%) of the
book value of its total assets in any fiscal year, as determined on the last day
of the previous fiscal year, and (ii) twenty-five percent (25%) of the book
value of its total assets in the aggregate during the term of this Credit
Agreement, as determined on December 31, 2006. Rogers US will not sell or
otherwise transfer the stock of World Properties to anyone other than a
wholly-owned Subsidiary, nor will it permit World Properties to incur any
Indebtedness or to create or incur or suffer to be created or incurred or to
exist any lien, encumbrance, mortgage, pledge, charge, restriction or other
security interest of any kind upon any of its property or assets, whether now
owned or hereafter acquired, or upon the income or profits therefrom.



--------------------------------------------------------------------------------


 
    8.12. Modification of Charter Documents. Neither Rogers US nor any of its
Subsidiaries will amend or permit to be amended its certificate of incorporation
or bylaws, or similar organizational documents without the Bank's prior written
consent unless such change or amendment would not have a Material Adverse
Effect.
 
    8.13. Upstream Limitations. Neither Rogers US nor any of its Subsidiaries
will enter into, or permit any of their Subsidiaries to enter into, any
agreement, contract or arrangement (other than this Credit Agreement and the
other Loan Documents) restricting the ability of such Subsidiary to pay or make
dividends or distributions in cash or kind, to make loans, advances or other
payments of whatsoever nature or to make transfers or distributions of all or
any part of its assets to any Borrower or any Subsidiary of which such
Subsidiary is a Subsidiary.
 
    8.14. Inconsistent Agreements. Neither Rogers US nor any of its Subsidiaries
will, nor will they permit their Subsidiaries to, enter into any agreement
containing any provision which would be violated or breached by the performance
by any Borrower or any Subsidiary of its obligations hereunder or under any of
the Loan Documents.


9. FINANCIAL COVENANTS OF THE BORROWER.


Each Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or the Bank
has any obligation to make any Loans or to issue, extend or renew any Letters of
Credit:


    9.1. Leverage Ratio. The Borrowers will not, as of the end of any fiscal
quarter, permit the Leverage Ratio to exceed 2.00 to 1.00 at any time.
 
    9.2. Interest Coverage Ratio. The Borrowers will not, as of the end of any
fiscal quarter, permit the ratio of (i) EBITDA for any period of four
consecutive fiscal quarters ended on such date, to (ii) Consolidated Total
Interest Expense for such period to be less than 3.00 to 1.00 at any time.
 
    9.3. Capital Expenditures. The Borrowers will not make, or permit any
Subsidiary of any Borrower to make, Capital Expenditures in any fiscal year that
exceed, in the aggregate for all Borrowers and their Subsidiaries:


(a) $75,000,000 if (i) the aggregate cash balances of Rogers US and its Domestic
Subsidiaries equal or exceed $35,000,000 at all times during such fiscal year,
and (ii) the sum of the Maximum Drawing Amount, all Unpaid Reimbursement
Obligations, and the outstanding amount of Loans is less than or equal to 50% of
the Total Commitment at all times during such fiscal year; and


(b) otherwise, $50,000,000.
 

--------------------------------------------------------------------------------


 
10. CLOSING CONDITIONS.


The obligations of the Bank to make the initial Loans and to issue any initial
Letters of Credit shall be subject to the satisfaction of the following
conditions precedent:
 
    10.1. Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to the Bank. The Bank
shall have received a fully executed copy of each of this Credit Agreement, the
Notes, and Guaranty and all other Loan Documents.
 
    10.2. Certified Copies of Charter Documents. The Bank shall have received
from each of the Borrowers and each of the Guarantors a copy, certified by a
duly authorized officer of such Person to be true and complete on the Closing
Date, of each of (i) its charter or other incorporation documents as in effect
on such date of certification, and (ii) its by-laws as in effect on such date.
 
    10.3. Corporate Action. All corporate action necessary for the valid
execution, delivery and performance by each of the Borrowers and each of the
Guarantors of this Credit Agreement and the other Loan Documents to which it is
or is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Bank shall have been provided to the Bank.
 
    10.4. Incumbency Certificate. The Bank shall have received from each of the
Borrowers and each of the Guarantors an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Borrower or such
Guarantor, as the case may be, and giving the name and bearing a specimen
signature of each individual who shall be authorized: (i) to sign, in the name
and on behalf of such Borrower or such Guarantor, each of the Loan Documents to
which such Borrower or such Guarantor is or is to become a party; (ii) in the
case of each Borrower, to make Loan Requests and Conversion Requests and to
apply for Letters of Credit; and (iii) to give notices and to take other action
on its behalf under the Loan Documents.
 
    10.5. Opinion of Counsel. The Bank shall have received favorable legal
opinions addressed to the Bank, dated as of the Closing Date, in form and
substance satisfactory to the Bank, from Burns & Levinson, counsel to Rogers US
and its Subsidiaries.
 
    10.6. UCC Search Results, etc. The Bank shall be satisfied with the results
of all Uniform Commercial Code, Patent and Trademark Office, mortgage, tax and
judgment lien search results with respect to Rogers US and its Domestic
Subsidiaries in all relevant jurisdictions.
 
    10.7. Payment of Fees and Expenses. The Borrowers shall have paid to the
Bank and all expenses subject to reimbursement under the terms of this Credit
Agreement.
 
    10.8. Termination of Existing Bank of America Agreement. Bank of America
shall have received a letter from Rogers US terminating all commitments to lend
under the Existing Bank of America Agreement effective on and as of the Closing
Date.
 
    10.9. Payoff Letter. The Bank and Rogers US shall have received a payoff
letter from Bank of America, indicating the amount of the loan obligations of
Rogers US, if any, under the Existing Bank of America Agreement to be discharged
on the Closing Date.
 
    10.10. Initial Loan Request. The Bank shall have received a Loan Request, if
applicable, dated the Closing Date duly completed with the details of all Loans
to be made on the Closing Date, if any, together with disbursement instructions
from the Borrowers with respect to proceeds thereof.
 

--------------------------------------------------------------------------------


 
11. CONDITIONS TO ALL BORROWING

The obligations of the Bank to make any Loan and to issue, extend or renew any
Letter of Credit, in each case whether on or after the Closing Date, shall also
be subject to the satisfaction of the following conditions precedent:
 
    11.1. Representations True; No Event of Default. Each of the representations
and warranties of any of the Borrowers and their respective Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true as of the date as of which they were made and shall also be true
at and as of the time of the making of such Loan or the issuance, extension or
renewal of such Letter of Credit, with the same effect as if made at and as of
that time (except to the extent of changes resulting from transactions
contemplated or permitted by this Credit Agreement and the other Loan Documents
and changes occurring in the ordinary course of business that singly or in the
aggregate do not have a Material Adverse Effect, and to the extent that such
representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.
 
    11.2. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of the Bank would make it illegal for the Bank to make such Loan or to issue,
extend or renew such Letter of Credit. The Bank is not aware, on and as of the
Closing Date, of any such law or regulations.
 
    11.3. Governmental Regulation. The Bank shall have received such statements
in substance and form reasonably satisfactory to the Bank as the Bank shall
require for the purpose of compliance with any applicable regulations of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.
 
    11.4. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Bank and the Bank's Special Counsel, and the Bank and such counsel
shall have received all information and such counterpart originals or certified
or other copies of such documents as the Bank may reasonably request.


12. EVENTS OF DEFAULT; ACCELERATION; ETC.
 
    12.1. Events of Default and Acceleration. If any of the following events
("Events of Default" or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, "Defaults") shall occur:


(a) any Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;


(b) any Borrower or any of its Subsidiaries shall fail to pay any interest on
the Loans, the unused fee, any Letter of Credit Fee, any Reimbursement
Obligation, or other sums due hereunder or under any of the other Loan
Documents, within five (5) days after the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;
 

--------------------------------------------------------------------------------


 
(c) any Borrower shall fail to comply with any of its covenants contained in
§§7.1, 7.4, 7.5, 7.6 (as it relates to corporate existence), 7.8, 8 or 9;


(d) any Borrower or any of its Subsidiaries shall fail to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this §12.1) for thirty (30) days after
written notice of such failure has been given to the Borrowers by the Bank;


(e) any representation or warranty of any Borrower or any of its Subsidiaries in
this Credit Agreement or any of the other Loan Documents or in any other
document or instrument delivered pursuant to or in connection with this Credit
Agreement shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;


(f) any Borrower or any of its Subsidiaries shall fail to pay at maturity, or
within any applicable period of grace, any obligation for borrowed money or
credit received (other than trade payables incurred in the ordinary course of
business) or in respect of any Capitalized Leases in an aggregate principal
amount outstanding of $1,000,000 or more, or fail to observe or perform any
material term, covenant or agreement contained in any agreement by which it is
bound, evidencing or securing borrowed money or credit received or in respect of
any Capitalized Leases in an aggregate principal amount outstanding of
$1,000,000 or more, for such period of time as would permit (assuming the giving
of appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof, or any such
holder or holders shall rescind or shall have a right to rescind the purchase of
any such obligations;


(g) any Borrower or any of its Subsidiaries shall make an assignment for the
benefit of creditors, or admit in writing its inability to pay or generally fail
to pay its debts as they mature or become due, or shall petition or apply for
the appointment of a trustee or other custodian, liquidator or receiver of such
Borrower or any of its Subsidiaries or of any substantial part of the assets of
such Borrower or any of its Subsidiaries or shall commence any case or other
proceeding relating to such Borrower or any of its Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against such Borrower or any of its
Subsidiaries and such Borrower or any of its Subsidiaries shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition or
application shall not have been dismissed within sixty (60) days following the
filing thereof;


(h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any Borrower or any of its Subsidiaries
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of such
Borrower or any Subsidiary of such Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;


(i) there shall remain in force, undischarged, unsatisfied (unless bonded) and
unstayed, for more than forty-five days, whether or not consecutive, any final
judgment against any Borrower or any of its Subsidiaries that, with other
outstanding final judgments, undischarged, against such Borrower or any of its
Subsidiaries exceeds in the aggregate $5,000,000;
 

--------------------------------------------------------------------------------


 
(j) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded, in each case otherwise than in accordance with the terms thereof or
with the express prior written agreement, consent or approval of the Bank, or
any action at law, suit or in equity or other legal proceeding to cancel, revoke
or rescind any of the Loan Documents shall be commenced by or on behalf of any
Borrower or any of its Subsidiaries party thereto or any of their respective
stockholders, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;


(k) any Borrower or any ERISA Affiliate incurs any liability to the PBGC or a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $5,000,000, or any Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $3,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that the Bank determines
in its reasonable discretion that such event (A) is reasonably likely to result
in liability of such Borrower or any of its Subsidiaries to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $5,000,000 and (B)
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC, for the appointment by the appropriate United States District Court of
a trustee to administer such Guaranteed Pension Plan or for the imposition of a
lien in favor of such Guaranteed Pension Plan; or (ii) the appointment by a
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or (iii) the institution by the PBGC of proceedings to terminate such
Guaranteed Pension Plan;


(l) any Borrower or any of its Subsidiaries shall be enjoined, restrained or in
any way prevented by the order of any court or any administrative or regulatory
agency from conducting any material part of its business and such order shall
continue in effect for more than thirty (30) days;


(m) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by any Borrower or
any of its Subsidiaries if such loss, suspension, revocation or failure to renew
would have a Material Adverse Effect; or


(n) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 20% or more of the outstanding shares of
common stock of Rogers US; or, during any period of twelve consecutive calendar
months, individuals who were directors of Rogers US on the first day of such
period shall cease to constitute a majority of the board of directors of Rogers
US;
 

--------------------------------------------------------------------------------


 
then, and in any such event, so long as the same may be continuing, the Bank
may, by notice in writing to the Borrowers, declare all amounts owing with
respect to this Credit Agreement, the Notes and the other Loan Documents and all
Reimbursement Obligations to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by each Borrower; provided
that in the event of any Event of Default specified in §§12.1(g) or 12.1(h), all
such amounts shall become immediately due and payable automatically and without
any requirement of notice from the Bank.
 
    12.2. Termination of Commitments. If any one or more of the Events of
Default specified in §12.1(g) or §12.1(h) shall occur, any unused portion of the
credit hereunder shall forthwith terminate and the Bank shall be relieved of all
further obligations to make Loans to any Borrower and to issue, extend or renew
Letters of Credit. If any other Event of Default shall have occurred and be
continuing, the Bank may, by notice to the Borrowers, terminate the unused
portion of the credit hereunder, and upon such notice being given such unused
portion of the credit hereunder shall terminate immediately and the Bank shall
be relieved of all further obligations to make Loans and to issue, extend or
renew Letters of Credit. No termination of the credit hereunder shall relieve
any Borrower or any of its Subsidiaries of any of the Obligations.
 
    12.3. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Bank shall have accelerated
the maturity of the Loans pursuant to §12.1, the Bank may proceed to protect and
enforce its rights by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Credit Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to the Bank are evidenced,
including as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Bank. No remedy herein conferred upon any Bank
or the holder of any Note or purchaser of any Letter of Credit Participation is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.




13. SETOFF.


Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from the Bank to
any Borrower and any securities or other property of any Borrower in the
possession of the Bank may be applied to or set off by the Bank against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Borrowers to the Bank.


14. JOINT AND SEVERAL LIABILITY.


Notwithstanding anything to the contrary in this Agreement, the Borrowers shall
be jointly and severally liable for all of the Obligations.
 

--------------------------------------------------------------------------------


 
15. EXPENSES AND INDEMNIFICATION.
 
    15.1. Expenses. The Borrowers agree to pay (i) the reasonable costs of
producing and reproducing this Credit Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (ii) any taxes (including
any interest and penalties in respect thereto) payable by the Bank (other than
Excluded Taxes) on or with respect to the transactions contemplated by this
Credit Agreement (the Borrowers hereby agreeing to indemnify the Bank with
respect thereto), (iii) the reasonable fees, expenses and disbursements of the
Bank or any of its affiliates or Bank's Special Counsel or any local counsel to
the Bank incurred in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, each closing hereunder, any amendments, modifications,
approvals, consents or waivers hereto or hereunder, the cancellation of any Loan
Document upon payment in full in cash of all of the Obligations or pursuant to
any terms of such Loan Document for providing for such cancellation, and (iv)
all reasonable out-of-pocket expenses (including without limitation reasonable
attorneys’ fees and costs, which attorneys may be employees of the Bank, and
reasonable consulting, accounting, appraisal, investment banking and similar
professional fees and charges) incurred by the Bank, in each case in connection
with (A) the enforcement of or preservation of rights under any of the Loan
Documents against any Borrower or any of its Subsidiaries or the administration
thereof after the occurrence of a Default or Event of Default and (B) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Bank’s relationship with any Borrower or any of its
Subsidiaries.
 
    15.2. Indemnification. Each Borrower agrees to indemnify and hold harmless
the Bank and its affiliates (together, the "Indemnitees") from and against any
and all claims, actions and suits whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses of every nature
and character arising out of this Credit Agreement or any of the other Loan
Documents or the transactions contemplated hereby including, without limitation,
(i) any actual or proposed use by any Borrower or any of its Subsidiaries of the
proceeds of any of the Loans or Letters of Credit, (ii) any Borrower or any of
its Subsidiaries entering into or performing this Credit Agreement or any of the
other Loan Documents or (iii) with respect to any Borrower and its Subsidiaries
and the Real Estate, (x) the violation of any Environmental Law, or (y) the
presence, disposal, escape, seepage, leakage, spillage, discharge, emission,
release or threatened release of any Hazardous Substances in violation of
applicable Environmental Laws or any action, suit, proceeding or investigation
brought or threatened with respect thereto (including, but not limited to,
claims with respect to wrongful death, personal injury or damage to property),
in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding; provided
that the Borrowers shall not be required to indemnify any Indemnitee from and
against any claims, actions, suits, liabilities, losses, damages or expenses to
the extent the same arises out of such Indemnitee’s own gross negligence or
willful misconduct. In litigation, or the preparation therefor, the Bank and its
affiliates shall be entitled to select their own counsel and, in addition to the
foregoing indemnity, each Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. If, and to the extent that the obligations of the
Borrowers under this §15.2 are unenforceable for any reason, the Borrowers
hereby agree to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law.
 
    15.3. Survival. The covenants contained in this §15 shall survive payment or
satisfaction in full of all other Obligations.
 

--------------------------------------------------------------------------------


 
16. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.
 
    16.1. Confidentiality. The Bank agrees, on behalf of itself and each of its
affiliates, directors, officers, employees and representatives (including their
respective counsel, auditors and accountants), to use reasonable precautions to
keep confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public proprietary information supplied to it
by any Borrower or any of its Subsidiaries pursuant to this Credit Agreement
that is identified orally or in writing by such Person as being confidential or
proprietary (or words of like effect) at the time the same is delivered to the
Bank, provided that nothing herein shall limit the disclosure of any such
information (a) after such information shall have become public other than
through a violation of this §16, (b) to the extent required by statute, rule,
regulation or judicial process, (c) to counsel for any of the Bank, (d) to bank
examiners or any other regulatory authority having jurisdiction over any Bank,
or to auditors or accountants, (e) in connection with any litigation to which
the Bank is a party, or in connection with the enforcement of rights or remedies
hereunder or under any other Loan Document, or (f) to any participant (or
prospective participant) so long as such participant agrees to be bound by the
provisions of §18.2. The covenants contained in this §16.1 shall survive payment
or satisfaction in full of the Obligations for a period of eighteen (18) months.
 
    16.2. Prior Notification. Unless specifically prohibited by applicable law
or court order, the Bank shall, prior to disclosure thereof, notify the
Borrowers of any request for disclosure of any such non-public information by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition of the Bank by such
governmental agency) or pursuant to legal process.
 
    16.3. Other. In no event shall the Bank be obligated or required to return
any materials furnished to it by any Borrower or any of its Subsidiaries. The
obligations of the Bank under this §16 shall supersede and replace the
obligations of the Bank under any confidentiality letter in respect of this
financing signed and delivered by the Bank to the Borrowers prior to the date
hereof and shall be binding upon any assignee of, or purchaser of any
participation in, any interest in any of the Loans or Reimbursement Obligations
from the Bank.


17. SURVIVAL OF COVENANTS, ETC.


All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of any Borrower or any of its Subsidiaries pursuant
hereto shall be deemed to have been relied upon by the Bank, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Bank of any of the Loans and the issuance, extension or renewal of
any Letters of Credit, as herein contemplated, and shall continue in full force
and effect so long as any Letter of Credit or any amount due under this Credit
Agreement or the Notes or any of the other Loan Documents remains outstanding or
the Bank has any obligation to make any Loans or to issue, extend or renew any
Letter of Credit, and for such further time as may be otherwise expressly
specified in this Credit Agreement. All statements contained in any certificate
or other paper delivered to the Bank at any time by or on behalf of any Borrower
or any of its Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by such Borrower or such Subsidiary hereunder unless otherwise specifically
provided in such certificate or other paper.
 

--------------------------------------------------------------------------------


 
18. PARTICIPATION.
 
    18.1. Participations.The Bank may sell participations to one or more banks
or other entities in all or a portion of the Bank's rights and obligations under
this Credit Agreement and the other Loan Documents.


 
    18.2. Disclosure.Each Borrower agrees that in addition to disclosures made
in accordance with standard and customary banking practices the Bank may
disclose information obtained by the Bank pursuant to this Credit Agreement to
participants and potential participants hereunder; provided that such
participants or potential participants shall agree (i) to treat in confidence
such information unless such information otherwise becomes public knowledge
through no fault of the Bank, (ii) not to disclose such information to a third
party, except as required by law or legal process and (iii) not to make use of
such information for purposes of transactions unrelated to such contemplated
assignment or participation. For purposes of this §18.2 participant or potential
participant may include a counterparty with whom the Bank has entered into or
potentially might enter into a derivative contract referenced to credit or other
risks or events arising under this Credit Agreement or any other Loan Document.
 
    18.3. Assignment by Borrowers. No Borrower shall assign or transfer any of
its rights or obligations under any of the Loan Documents without the prior
written consent of the Bank.


19. NOTICES, ETC.


Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required to be given pursuant to this Credit
Agreement or the Notes or any Letter of Credit Applications shall be in writing
and shall be delivered in hand, mailed by United States registered or certified
first class mail, postage prepaid, sent by overnight courier, or sent by
telegraph, telecopy, facsimile or telex and confirmed by delivery via courier or
postal service, addressed as follows:


(a) if to the Borrowers, at One Technology Drive, P.O. Box 188, Rogers,
Connecticut 06263-0188, Attention: Robert M. Soffer, Vice President and
Treasurer or at such other address for notice as the Borrowers shall last have
furnished in writing to the Bank; and


(b) if to the Bank, at 90 State House Square, 10th Floor, Hartford, Connecticut
06103, Attention: Patricia D. Donnelly, Vice President, or such other address
for notice as the Bank shall last have furnished in writing to the Borrower.


Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.


20. GOVERNING LAW.


THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID COMMONWEALTH OF MASSACHUSETTS
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE
PARTIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON ANY BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19. EACH OF
THE PARTIES HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.
 

--------------------------------------------------------------------------------


 
21. HEADINGS.


The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.


22. COUNTERPARTS.


This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.


23. ENTIRE AGREEMENT, ETC.


The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§25.


24. WAIVER OF JURY TRIAL.


Each Borrower hereby waives its right to a jury trial with respect to any action
or claim arising out of any dispute in connection with this Credit Agreement,
the Notes or any of the other Loan Documents, any rights or obligations
hereunder or thereunder or the performance of such rights and obligations.
Except as prohibited by law, each Borrower hereby waives any right it may have
to claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages. Each Borrower (i) certifies that no
representative, agent or attorney of the Bank has represented, expressly or
otherwise, that the Bank would not, in the event of litigation, seek to enforce
the foregoing waivers and (ii) acknowledges that the Bank has been induced to
enter into this Credit Agreement, the other Loan Documents to which it is a
party by, among other things, the waivers and certifications contained herein.


25. CONSENTS, AMENDMENTS, WAIVERS, ETC.


Any consent or approval required or permitted by this Credit Agreement to be
given by the Bank may be given, and any term of this Credit Agreement, the other
Loan Documents or any other instrument related hereto or mentioned herein may be
amended, and the performance or observance by any Borrower or any of its
Subsidiaries of any terms of this Credit Agreement, the other Loan Documents or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Borrowers and
the written consent of the Bank. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Bank in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. No
notice to or demand upon any Borrower shall entitle such Borrower to other or
further notice or demand in similar or other circumstances.
 

--------------------------------------------------------------------------------


 
26. SEVERABILITY.


The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.


27. REPRESENTATIONS AND WARRANTIES OF THE BANK.


The Bank represents and warrants to the Borrowers that the execution, delivery
and performance of this Credit Agreement and the other Loan Documents to which
the Bank is a party and the transactions contemplated hereby and thereby (i) are
within the authority (corporate or otherwise) of the Bank, (ii) have been duly
authorized by all necessary proceedings (corporate or otherwise), (iii) do not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which the Bank is subject or any judgment, order,
writ, injunction, license or permit applicable to the Bank, and (iv) do not
conflict with any provision of the charter or bylaws of, or any agreement or
other instrument binding upon, the Bank.


[remainder of page intentionally left blank]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.
 

 
ROGERS CORPORATION
         
By: __________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
         
By: ___________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer
             
ROGERS TECHNOLOGIES (BARBADOS) SRL
         
By: __________________________
 
Robert M. Soffer, Manager
             
ROGERS (CHINA) INVESTMENT CO., LTD
         
By: __________________________
 
Robert D. Wachob, Director
         
By: ___________________________
 
Robert M. Soffer, Director

 

--------------------------------------------------------------------------------


 

 
ROGERS N.V.
         
By: __________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
         
By: ___________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer
             
ROGERS TECHNOLOGIES (SUZHOU) CO. LTD.
         
By: __________________________
 
Robert D. Wachob, Director
         
By: ___________________________
 
Robert M. Soffer, Director
                 
CITIZENS BANK OF CONNECTICUT
         
By: __________________________________
 
Patricia D. Donnelly
 
Vice President

 

--------------------------------------------------------------------------------




EXHIBIT A


REVOLVING CREDIT NOTE A
 
$75,000,000.00
November __, 2006



FOR VALUE RECEIVED, the undersigned Rogers Corporation, a Massachusetts
corporation, Rogers Technologies (Barbados) SRL, a corporation organized and
existing under the laws of Barbados, Rogers (China) Investment Co., Ltd., a
corporation organized and existing under the laws of the People's Republic of
China, Rogers N.V., a corporation organized and existing under the laws of
Belgium, and Rogers Technologies (Suzhou) Co. Ltd., a corporation organized and
existing under the laws of the People's Republic of China (individually, a
"Borrower" and collectively, the "Borrowers") hereby jointly and severally
promise to pay to the order of Citizens Bank of Connecticut (the "Bank"), a
Connecticut stock savings bank, at the Bank's Head Office at 90 State House
Square, 10th Floor, Hartford, Connecticut 06103:


(a) prior to or on the Revolving Credit A Maturity Date, the principal amount of
SEVENTY-FIVE MILLION DOLLARS ($75,000,000.00) or, if less, the aggregate unpaid
principal amount of Loans advanced by the Bank to the Borrowers under Revolving
Credit Facility A pursuant to the Multicurrency Revolving Credit Agreement dated
as of November __, 2006 (as amended, modified, supplemented or restated and in
effect from time to time, the "Credit Agreement"), among the Borrowers and the
Bank; and


(b) interest on the principal balance hereof from time to time outstanding, from
the Closing Date under the Credit Agreement through and including the repayment
in full hereof and termination of all commitments under the Credit Agreement, at
the times and at the rates set forth in the Credit Agreement.


This Revolving Credit Note A (the "Note") evidences borrowings under and has
been issued by the Borrowers in accordance with the terms of the Credit
Agreement. The Bank and any holder hereof is entitled to the benefits of the
Credit Agreement and the other Loan Documents, and may enforce the agreements of
the Borrowers contained therein, and any holder hereof may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof. All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.


The Borrower irrevocably authorizes the Bank to make or cause to be made, at or
about the time of the Drawdown Date of any Loan or at the time of receipt of any
payment of principal of this Note, an appropriate notation on the grid attached
to this Note, or the continuation of such grid, or any other similar record,
including computer records, reflecting the making of such Loan or (as the case
may be) the receipt of such payment. The outstanding amount of the Loans set
forth on the grid attached to this Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by the Bank
with respect to any Loans shall be prima facie evidence of the principal amount
thereof owing and unpaid to the Bank, but the failure to record, or any error in
so recording, any such amount on any such grid, continuation or other record
shall not limit or otherwise affect the obligation of the Borrowers hereunder or
under the Credit Agreement to make payments of principal of and interest on this
Note when due.
 

--------------------------------------------------------------------------------


 
The Borrowers have the right in certain circumstances and the obligation in
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.


If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.


No delay or omission on the part of the Bank or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Bank or such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar or waiver of the same or any other right on any
further occasion.


Each Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).
EACH BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE
BROUGHT IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH BORROWER BY MAIL AT
THE ADDRESS SPECIFIED IN §19 OF THE CREDIT AGREEMENT. EACH BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


This Note shall be deemed to take effect as a sealed instrument under the laws
of The Commonwealth of Massachusetts.


 
[Signatures on next page]
 

--------------------------------------------------------------------------------




  IN WITNESS WHEREOF, the undersigned have caused this Revolving Credit Note to
be signed in their corporate names by their duly authorized officers as of the
day and year first above written.



 
ROGERS N.V.
       
By: __________________________
Robert D. Wachob
President and Chief Executive Officer
         
By: ___________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer
             
ROGERS TECHNOLOGIES (BARBADOS) SRL
         
By: __________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
     
By: ___________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer
             
ROGERS (CHINA) INVESTMENT CO., LTD.
         
By: __________________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
     
By: __________________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer

 

--------------------------------------------------------------------------------





 
ROGERS N.V.
         
By: __________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
         
By: ___________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer
             
ROGERS TECHNOLOGIES (SUZHOU) CO. LTD.
         
By: __________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
     
By: ___________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer




--------------------------------------------------------------------------------


 
Date
   

Amount
of Loan
   
Amount of
Principal Paid
or Prepaid
   
Balance of
Principal
Unpaid
   

Notation
Made By:
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
   




--------------------------------------------------------------------------------


 
EXHIBIT B


REVOLVING CREDIT NOTE B
 
$25,000,000.00
November __, 2006

 
FOR VALUE RECEIVED, the undersigned Rogers Corporation, a Massachusetts
corporation, Rogers Technologies (Barbados) SRL, a corporation organized and
existing under the laws of Barbados, Rogers (China) Investment Co., Ltd., a
corporation organized and existing under the laws of the People's Republic of
China, Rogers N.V., a corporation organized and existing under the laws of
Belgium, and Rogers Technologies (Suzhou) Co. Ltd., a corporation organized and
existing under the laws of the People's Republic of China (individually, a
"Borrower" and collectively, the "Borrowers") hereby jointly and severally
promise to pay to the order of Citizens Bank of Connecticut (the "Bank"), a
Connecticut stock savings bank, at the Bank's Head Office at 90 State House
Square, 10th Floor, Hartford, Connecticut 06103:


(a) prior to or on the Revolving Credit B Maturity Date, the principal amount of
TWENTY-FIVE MILLION DOLLARS ($25,000,000.00) or, if less, the aggregate unpaid
principal amount of Loans advanced by the Bank to the Borrowers under Revolving
Credit Facility B pursuant to the Multicurrency Revolving Credit Agreement dated
as of November __, 2006 (as amended, modified, supplemented or restated and in
effect from time to time, the "Credit Agreement"), among the Borrowers and the
Bank; and


(b) interest on the principal balance hereof from time to time outstanding, from
the Closing Date under the Credit Agreement through and including the repayment
in full hereof and termination of all commitments under the Credit Agreement, at
the times and at the rates set forth in the Credit Agreement.


This Revolving Credit Note B (the "Note") evidences borrowings under and has
been issued by the Borrowers in accordance with the terms of the Credit
Agreement. The Bank and any holder hereof is entitled to the benefits of the
Credit Agreement and the other Loan Documents, and may enforce the agreements of
the Borrowers contained therein, and any holder hereof may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof. All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.


The Borrower irrevocably authorizes the Bank to make or cause to be made, at or
about the time of the Drawdown Date of any Loan or at the time of receipt of any
payment of principal of this Note, an appropriate notation on the grid attached
to this Note, or the continuation of such grid, or any other similar record,
including computer records, reflecting the making of such Loan or (as the case
may be) the receipt of such payment. The outstanding amount of the Loans set
forth on the grid attached to this Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by the Bank
with respect to any Loans shall be prima facie evidence of the principal amount
thereof owing and unpaid to the Bank, but the failure to record, or any error in
so recording, any such amount on any such grid, continuation or other record
shall not limit or otherwise affect the obligation of the Borrowers hereunder or
under the Credit Agreement to make payments of principal of and interest on this
Note when due.
 

--------------------------------------------------------------------------------


 
The Borrowers have the right in certain circumstances and the obligation in
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.


If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.


No delay or omission on the part of the Bank or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Bank or such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar or waiver of the same or any other right on any
further occasion.


Each Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).
EACH BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE
BROUGHT IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH BORROWER BY MAIL AT
THE ADDRESS SPECIFIED IN §19 OF THE CREDIT AGREEMENT. EACH BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


This Note shall be deemed to take effect as a sealed instrument under the laws
of The Commonwealth of Massachusetts.


 
[Signatures on next page]
 

--------------------------------------------------------------------------------




  IN WITNESS WHEREOF, the undersigned have caused this Revolving Credit Note to
be signed in their corporate names by their duly authorized officers as of the
day and year first above written.



 
ROGERS N.V.
         
By: __________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
         
By: ___________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer
             
ROGERS TECHNOLOGIES (BARBADOS) SRL
         
By: __________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
     
By: ___________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer
             
ROGERS (CHINA) INVESTMENT CO., LTD.
         
By: __________________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
     
By: __________________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer

 

--------------------------------------------------------------------------------





 
ROGERS N.V.
         
By: __________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
         
By: ___________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer
             
ROGERS TECHNOLOGIES (SUZHOU) CO. LTD.
         
By: __________________________
 
Robert D. Wachob
 
President and Chief Executive Officer
     
By: ___________________________
 
Dennis M. Loughran
 
Vice President-Finance and Chief Financial Officer

 

--------------------------------------------------------------------------------




Date
   
Amount
of Loan
   
Amount of
Principal Paid
or Prepaid
   
Balance of
Principal
Unpaid
   
Notation
Made By:
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
     

 

--------------------------------------------------------------------------------


 
EXHIBIT C


FORM OF
COMPLIANCE CERTIFICATE




______________, 200__




Citizens Bank of Connecticut
90 State House Square
10th Floor
Hartford, CT 06103


Re: Compliance Certificate


Ladies and Gentlemen:


Reference is made to the Multicurrency Revolving Credit Agreement, dated as of
November __, 2006 (as amended, modified, supplemented or restated and in effect
from time to time, the "Credit Agreement"), by and among ROGERS CORPORATION,
ROGERS TECHNOLOGIES (BARBADOS) SRL, ROGERS (CHINA) INVESTMENT CO., LTD., ROGERS
N.V., and ROGERS TECHNOLOGIES (SUZHOU) CO. LTD. (the "Borrowers"), and CITIZENS
BANK OF CONNECTICUT (the "Bank"). Capitalized terms used herein without
definition that are defined in the Credit Agreement shall have the respective
meanings assigned to such terms in the Credit Agreement.


Pursuant to §7.4 of the Credit Agreement, a principal financial or accounting
officer of the Borrower hereby certifies to each of you as follows: (a) the
information furnished in the calculations attached hereto was true and correct
as of the last day of the fiscal [year] [quarter] next preceding the date of
this certificate; (b) as of the date of this certificate, there exists no Event
of Default or condition which would, with either (or both) the giving of notice
or the lapse of time, result in an Event of Default; and (c) the financial
statements delivered herewith were prepared in accordance with generally
accepted accounting principles (as defined in the Credit Agreement ), except, in
the case of quarterly statements, for year-end adjustments and provisions for
footnotes.


IN WITNESS WHEREOF, the undersigned officer has executed this Compliance
Certificate as of the date first written above.
 

   
ROGERS CORPORATION
             
By: __________________________
     
Name: 
     
Title:
 

 

--------------------------------------------------------------------------------


 
Compliance Certificate Worksheet


ROGERS CORPORATION


As of __________________
 
Section
 
9.1
Leverage Ratio.
         
(four consecutive fiscal quarters then ended)
                           
A. Total Funded Indebtedness:
                       
(1)
Indebtedness for borrowed money           (including notes and bonds):
$
     
(2)
plus purchase money Indebtedness:
$
     
(3)
plus Indebtedness consisting of reimbursement           obligations with respect
to letters of credit;
$
     
(4)
plus Indebtedness with respect to Capitalized Leases:           and Synthetic
Leases
$
     
(5)
Total:
$
                 
B. EBITDA:
                     
(1)
Consolidated Net Income:
$
     
(2)
plus depreciation and amortization and similar           non-cash charges:
$
     
(3)
plus income tax expense:
$
     
(4)
plus Consolidated Total Interest Expense:
$
     
(5)
minus net income (or deficit) of joint ventures,           except to the extent
actually received in cash:
$
     
(6)
Total:
$
                 
C. Ratio of A(5) to B(6:)
                   
D. Maximum Permitted Leverage Ratio:
 
 
2.00:1.00
           
9.2
Interest Coverage Ratio.
       
(four fiscal quarters then ended)
                   
A. EBITDA (see 9.1(B)):
$
                 
B. Consolidated Total Interest Expense:
$
                 
C. Ratio of A to B:
 
 
 
:
             
D. Minimum Required Interest Coverage Ratio:
 
 
3.00:1.00

 
 
 

--------------------------------------------------------------------------------

 
 
9.3
Capital Expenditures
       
(any fiscal year)
 
               
A. Capital Expenditures:
$
     
B. Maximum Permitted Capital Expenditures
$
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.3
 
ENCUMBRANCES
 
Liens disclosed on SCHEDULE 8.2
 
Permitted Liens
 
[*]
 
 
[*] CONFIDENTIAL TREATMENT REQUESTED


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.4.1
 
FISCAL YEARS OTHER THAN THOSE ENDING ON THE SUNDAY NEAREST DECEMBER 31ST


None
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.5(b)
 
INSOLVENCY, ETC. OF BORROWER AND SUBSIDIARIES
 


At July 2, 2006 the following Subsidiaries had liabilities in excess of assets
resulting from amounts owed to Rogers Corporation:
 
Rogers Japan, Inc.
 
Rogers Southeast Asia, Inc.
 
Rogers L-K Corp.
 
TL Properties, Inc.
 
1
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.7
 
LITIGATION
 
Rogers Corporation (the “Company”) is currently engaged in the following
environmental and legal proceedings:


Environmental Remediation in Manchester, Connecticut


In the fourth quarter of 2002, the Company sold its Moldable Composites Division
(MCD) located in Manchester, Connecticut to Vyncolit North America, Inc., a
subsidiary of the Perstorp Group, located in Sweden. Subsequent to the
divestiture, certain environmental matters were discovered at the Manchester
location and Rogers determined that under the terms of the arrangement, the
Company would be responsible for estimated remediation costs of approximately
$500,000 and recorded this reserve in 2002 in accordance with SFAS No. 5 (FAS
5), Accounting for Contingencies. In the fourth quarter of 2004, the Connecticut
Department of Environmental Protection (CT DEP) accepted the Company’s plan of
remediation, which was also subsequently accepted by the Town of Manchester. In
the second half of 2005, the Company commenced remediation procedures at the
site, which was completed in the first half of 2006. Billings related to the
remediation approximated the original accrual and are substantially complete as
of the end of the second quarter of 2006. The Company is currently in the
monitoring stages of the remediation and will be responsible for such monitoring
for at least two years after completion of the remediation. The costs of
monitoring, which are not expected to be material, will be treated as period
expenses as incurred.


Superfund Sites


The Company is currently involved as a potentially responsible party (PRP) in
four active cases involving waste disposal sites. In certain cases, these
proceedings are at a stage where it is still not possible to estimate the
ultimate cost of remediation, the timing and extent of remedial action that may
be required by governmental authorities, and the amount of liability, if any, of
the Company alone or in relation to that of any other PRPs. However, the costs
incurred since inception for these claims have been immaterial and have been
primarily covered by insurance policies, for both legal and remediation costs.
In one particular case, the Company has been assessed a cost sharing percentage
of 2.47% in relation to the range for estimated total cleanup costs of $17 to
$24 million. The Company has confirmed sufficient insurance coverage to fully
cover this liability and has recorded a liability and related insurance
receivable of approximately $0.5 million, which approximates its share of the
low end of the range. The Company believes that this remediation will continue
for many years.


In all its superfund cases, the Company believes it is a de minimis participant
and has only been allocated an insignificant percentage of the total PRP cost
sharing responsibility. Based on facts presently known to it, the Company
believes that the potential for the final results of these cases having a
material adverse effect on its results of operations, financial position or cash
flows is remote. These cases have been ongoing for many years and the Company
believes that they will continue on for the indefinite future. No time frame for
completion can be estimated at the present time.
 
PCB Contamination


1
 

--------------------------------------------------------------------------------

 
 
The Company has been working with the CT DEP and Environmental Protection Agency
(EPA) Region I related to certain polychlorinated biphenyl (PCB) contamination
in the soil beneath a section of cement
flooring at its Woodstock, Connecticut facility. The Company completed clean-up
efforts in 2000 in accordance with a previously agreed upon remediation plan.
This Groundwater Remedial Action Plan was prepared to address PCB’s that are
present in the shallow groundwater and competent bedrock. The Company is in the
process of determining the extent of PCB contamination in the groundwater prior
to implementing the Groundwater Remedial Action Plan. In the first quarter of
2006, additional contamination was found in well clusters installed along the
edge of the building and the Company subsequently installed additional clusters,
which tested negative for contamination. The Company is currently working with
the CT DEP to finalize a remedial action plan based on these latest results. The
Company cannot estimate the range of future remediation costs based on facts and
circumstances known to it at the present time and has not recorded a reserve as
of July 2, 2006 related to this issue. The Company believes that this situation
will continue for several more years and no time frame for completion can be
estimated at the present time. Since inception, the Company has spent
approximately $2.5 million in remediation and monitoring costs related to the
site.
 
Asbestos Litigation


o
Overview



Over the past several years, there has been a significant increase in certain
U.S. states in asbestos-related product liability claims brought against
numerous industrial companies where the third-party plaintiffs allege personal
injury from exposure to asbestos-containing products. The Company has been
named, along with hundreds of other industrial companies, as a defendant in some
of these claims. In virtually all of these claims filed against the Company, the
plaintiffs are seeking unspecified damages or, if an amount is specified, it
merely represents jurisdictional amounts or amounts to be proven at trial. Even
in those situations where specific damages are alleged, the claims frequently
seek the same amount of damages, irrespective of the disease or injury.
Plaintiffs’ lawyers often sue dozens or even hundreds of defendants in
individual lawsuits on behalf of hundreds or even thousands of claimants. As a
result, even when specific damages are alleged with respect to a specific
disease or injury, those damages are not expressly identified as to the Company.


The Company did not mine, mill, manufacture or market asbestos; rather, the
Company made some limited products, which contained encapsulated asbestos. Such
products were provided to industrial users. The Company stopped the manufacture
of these products in 1987.


o
Claims



The Company has been named in asbestos litigation primarily in Illinois,
Pennsylvania, and Mississippi. As of July 2, 2006, there were approximately 160
pending claims compared to 215 pending claims at January 1, 2006. The number of
open claims during a particular time can fluctuate significantly from period to
period depending on how successful the Company has been in getting these cases
dismissed or settled. In addition, most of these lawsuits do not include
specific dollar claims for damages, and many include a number of plaintiffs and
multiple defendants. Therefore, the Company cannot provide any meaningful
disclosure about the total amount of the damages sought.
 
2
 

--------------------------------------------------------------------------------

 

The rate at which plaintiffs filed asbestos-related suits against a number of
defendants, including the Company, increased in 2001, 2002 and the first half of
2003 because of increased activity on the part of plaintiffs to identify those
companies that sold asbestos containing products, but which did not directly
mine, mill or market asbestos. In addition, a significant increase in the volume
of asbestos-related bodily injury cases arose in Mississippi beginning in 2002
and extended through mid-year 2003. This increase in the volume of claims in
Mississippi was apparently due to the passage of tort reform legislation
(applicable to asbestos-related injuries), which became effective on September
1, 2003 and which resulted in a large number of claims being filed in
Mississippi by plaintiffs seeking to ensure their claims would be governed by
the law in effect prior to the passage of tort reform. The number of
asbestos-related suits filed against the Company increased in 2004, then
decreased in 2005. At this time, the Company cannot accurately estimate if the
full year rate of such filings against the Company will continue to decline in
2006.


o
Defenses



In many cases, plaintiffs are unable to demonstrate that they have suffered any
compensable loss as a result of exposure to the Company’s asbestos-containing
products. Management continues to believe that a majority of the claimants in
pending cases will not be able to demonstrate exposure or loss. This belief is
based in large part on two factors: the limited number of asbestos-related
products manufactured and sold by the Company and the fact that the asbestos was
encapsulated in such products. In addition, even at sites where the presence of
an alleged injured party can be verified during the same period those products
were used, liability of the Company cannot be presumed because even if an
individual contracted an asbestos-related disease, not everyone who was employed
at a site was exposed to the Company’s asbestos-containing products. Based on
these and other factors, the Company has and will continue to vigorously defend
itself in asbestos-related matters.
 
o
Dismissals and Settlements



Cases involving the Company typically name 50-300 defendants, although some
cases have had as few as 1 and as many as 833 defendants. The Company has
obtained dismissals of many of these claims. In the first half of 2006, the
Company was able to have approximately 40 claims dismissed, including 18 in the
second quarter of 2006, and settled 10 claims, including 4 in the second quarter
of 2006. For the full year 2005, the Company previously disclosed that
approximately 99 claims were dismissed; however, in the second quarter of 2006,
the Company received new information from its legal counsel reporting that
approximately 158 claims were dismissed during 2005. Approximately 12 claims
were settled in 2005. The majority of costs have been paid by the Company’s
insurance carriers, including the majority of costs associated with the small
number of cases that have been settled. Payments related to such settlements
were approximately $2 million in the first half of 2006, including approximately
$1 million in the second quarter of 2006, and $4.4 million in all of 2005.
Although these figures provide some insight into the Company’s experience with
asbestos litigation, no guarantee can be made as to the dismissal and settlement
rate the Company will experience in the future.


Settlements are made without any admission of liability. Settlement amounts may
vary depending upon a number of factors, including the jurisdiction where the
action was brought, the nature and extent of the disease alleged and the
associated medical evidence, the age and occupation of the alleged injured
party, the existence or absence of other possible causes of the alleged illness
of the alleged injured party, and the availability of legal defenses, as well as
whether the action is brought alone or as part of a group of claimants. To date,
the Company has been successful in obtaining dismissals for many of the claims
and has settled only a limited number. The majority of settled claims were
settled for immaterial amounts, and the Company’s insurance carriers have paid
the majority of such costs. In addition, to date, the Company has not been
required to pay any punitive damage awards.
 
3
 

--------------------------------------------------------------------------------

 
 
o
Potential Liability



National Economic Research Associates, Inc. (NERA), a consulting firm with
expertise in the field of evaluating mass tort litigation asbestos bodily-injury
claims, was engaged to assist the Company in projecting the Company’s future
asbestos-related liabilities and defense costs with regard to pending claims and
future unasserted claims. Projecting future asbestos costs is subject to
numerous variables that are extremely difficult to predict, including the number
of claims that might be received, the type and severity of the disease alleged
by each claimant, the long latency period associated with asbestos exposure,
dismissal rates, costs of medical treatment, the financial resources of other
companies that are co-defendants in claims, uncertainties surrounding the
litigation process from jurisdiction to jurisdiction and from case to case, and
the impact of potential changes in legislative or judicial standards, including
potential tort reform. Furthermore, any predictions with respect to these
variables are subject to even greater uncertainty as the projection period
lengthens. In light of these inherent uncertainties, the Company’s limited
claims history and consultations with NERA, the Company believes that five years
is the most reasonable period for recognizing a reserve for future costs, and
that costs that might be incurred after that period are not reasonably estimable
at this time. As a result, the Company also believes that its ultimate net
asbestos-related contingent liability (i.e., its indemnity or other claim
disposition costs plus related legal fees) cannot be estimated with certainty.


o
Insurance Coverage



The Company’s applicable insurance policies generally provide coverage for
asbestos liability costs, including coverage for both resolution and defense
costs. Following the initiation of asbestos litigation, an effort was made to
identify all of the Company’s primary and excess insurance carriers that
provided applicable coverage beginning in the 1950s through the mid-1980s. There
appear to be three such primary carriers, all of which were put on notice of the
litigation. Marsh Risk Consulting (Marsh), a consulting firm with expertise in
the field of evaluating insurance coverage and the likelihood of recovery for
asbestos-related claims, has been engaged to work with the Company to project
the insurance coverage of the Company for asbestos-related claims. Marsh’s
conclusions were based primarily on a review of the Company’s coverage history,
application of reasonable assumptions on the allocation of coverage consistent
with industry standards, an assessment of the creditworthiness of the insurance
carriers, analysis of applicable deductibles, retentions and policy limits, and
the experience of NERA and a review of NERA’s report.


o
Cost Sharing Agreement



To date, the Company’s primary insurance carriers have provided for
substantially all of the legal and defense costs associated with its
asbestos-related claims. However, as claims continue, the Company and its
primary insurance carriers have determined that it would be appropriate to enter
into a cost sharing agreement to clearly define the cost sharing relationship
among such carriers and the Company. As of November 5, 2004, an interim cost
sharing agreement was established that provided that the primary insurance
carriers would continue to pay legal and defense costs associated with these
claims until a definitive cost sharing arrangement was consummated. A definitive
cost sharing agreement has been negotiated amongst the primary insurance
carriers and the Company that is expected to be finalized during the third
quarter of 2006. The cost sharing formula in the definitive agreement is
essentially the same as the one currently being used by the respective parties.
 
4
 

--------------------------------------------------------------------------------

 
 
o
Impact on Financial Statements



Given the inherent uncertainty in making future projections, the Company plans
to have the projections of current and future asbestos claims periodically
re-examined, and the Company will update them if needed based on the Company’s
experience, changes in the underlying assumptions that formed the basis for
NERA’s and Marsh’s models, and other relevant factors, such as changes in the
tort system and the success in resolving claims against the Company. Based on
the assumptions employed by and the report prepared by NERA and other variables,
in the fourth quarter of 2004 the Company recorded a reserve for its estimated
bodily injury liabilities for asbestos-related matters, including projected
indemnity and legal costs, for the five-year period through 2009 in the
undiscounted amount of $36.2 million. Likewise, based on the analysis prepared
by Marsh, the Company recorded a receivable for its estimated insurance recovery
of $36.0 million. This resulted in the Company recording a pre-tax charge to
earnings of approximately $230,000 in 2004. At year-end 2005, NERA and Marsh
were asked to update their respective analyses, which they did, and the Company
adjusted its estimated liability and estimated insurance recovery to $37.9
million and $37.6 million, respectively, resulting in a cumulative pre-tax
charge to earnings of approximately $300,000, of which approximately $70,000 was
recognized in 2005. These amounts are currently reflected in the Company’s
financial statements at July 2, 2006 as no material changes occurred during the
quarter that would cause the Company to believe that an additional update to the
analysis was required. The Company plans to have the analysis updated again at
the end of 2006.
 
The amounts recorded by the Company for the asbestos-related liability and the
related insurance receivables described above were based on currently known
facts and a number of assumptions. However, projecting future events, such as
the number of new claims to be filed each year, the average cost of disposing of
such claims, coverage issues among insurers, and the continuing solvency of
various insurance companies, as well as the numerous uncertainties surrounding
asbestos litigation in the United States, could cause the actual liability and
insurance recoveries for the Company to be higher or lower than those projected
or recorded.


There can be no assurance that the Company’s accrued asbestos liabilities will
approximate its actual asbestos-related settlement and defense costs, or that
its accrued insurance recoveries will be realized. The Company believes that it
is reasonably possible that it will incur additional charges for its asbestos
liabilities and defense costs in the future, which could exceed existing
reserves, but such excess amount cannot be estimated at this time. The Company
will continue to vigorously defend itself and believes it has substantial
unutilized insurance coverage to mitigate future costs related to this matter.


Other Environmental and Legal Matters


o
In 2004, the Company became aware of a potential environmental matter at its
facility in Korea involving possible soil contamination. The initial assessment
on the site has been completed and has confirmed that there is contamination.
The Company believes that such contamination is historical and occurred prior to
its occupation of the facility. Also, the Company is in the process of
relocating this operation from Korea to its manufacturing facility in Suzhou,
China. Based on this information and the fact that the Company will be finished
with the relocation in the second half of 2006, the Company believes it is under
no current obligation to remediate the site and does not believe that it is
probable that it will be responsible for any future remediation. The Company
will continue to monitor this issue in the future.

 
5
 

--------------------------------------------------------------------------------

 
 
o
The Company is also aware of a potential environmental matter involving soil
contamination at one of its European facilities. The Company is currently
assessing this matter and believes that it is probable that a loss contingency
exists relating to this site. In the first quarter of 2006, the Company
increased its estimates of the potential remediation costs to a range of between
$0.3 million and $1.0 million from its previous estimates of between $200,000
and $400,000. The Company increased its reserve in the first quarter of 2006 to
approximate the low end of its updated range. In the second quarter of 2006, the
Company decided to conduct a more thorough investigation of the site to
determine the extent of the contamination and to develop a more accurate
assessment of the potential costs associated with any remediation plan.



o
In 2005, the Company began to market its manufacturing facility in South
Windham, Connecticut to find potential interested buyers. This facility was
formerly the location of the manufacturing operations of the Company’s elastomer
component and float businesses prior to the relocation of these businesses to
Suzhou, China in the fall of 2004. As part of its due diligence in preparing the
site for sale, the Company determined that there were several environmental
issues at the site and, although under no legal obligation to voluntarily
remediate the site, the Company believes that remediation procedures will have
to be performed in order to successfully sell the property. Therefore, the
Company obtained an assessment, which determined that the potential remediation
cost range would be approximately $0.4 million to $1.0 million. In accordance
with SFAS 5, the Company determined that the potential remediation would most
likely approximate the mid-point of this range and recorded a $0.7 million
charge in the fourth quarter of 2005. The timing of any potential remediation
action is largely dependent upon the progress the company makes in its efforts
to sell this facility and no definitive timetable has currently been
established.

 
o
In the second quarter of 2006, a former customer of the Company’s polyolefin
foam business filed suit against the Company for a multitude of alleged
improprieties, including breach of contract. Although the Company has not been
formally served in this lawsuit, the Company is currently in negotiations with
this customer and intends to defend itself vigorously in this matter. As of the
end of the second quarter of 2006, the Company believes that a loss in this
matter is probable and estimates that the low end of the potential settlement
range approximates $0.7 million, which has been accrued.



In addition to the above issues, the nature and scope of the Company's business
bring it in regular contact with the general public and a variety of businesses
and government agencies. Such activities inherently subject the Company to the
possibility of litigation, including environmental and product liability matters
that are defended and handled in the ordinary course of business. The Company
has established accruals for matters for which management considers a loss to be
probable and reasonably estimable. It is the opinion of management that facts
known at the present time do not indicate that such litigation, after taking
into account insurance coverage and the aforementioned accruals, will have a
material adverse impact on the results of operations, financial position, or
cash flows of the Company.


6
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.10
 
TAX STATUS
None
 
1
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.15
 
EMPLOYEE BENEFIT PLANS PROVIDING COVERAGE SUBSEQUENT TO TERMINATION


Benefits That Continue During Severance - Salaried
   
Medical Insurance:
Anthem Blue Cross and Blue Shield
   
PPO Network
Dental Insurance:
Delta Dental Plan of New Jersey
   
Option I (5715-01)
 
Option II (5715-02)
Flexible Spending Accounts:
   
Health Care Reimbursement
 
Dependent Care Reimbursement
Sentinel Benefits
     
Group Term Life Insurance:
Aetna
 

 
Benefits That Continue During Retirement - Salaried:
Medical Insurance: Early retirees keep the insurance plan listed above until age
70
Medical Part B Reimbursement:
For the small group of special 1990 retirees (only), payments are made on a
monthly basis reimbursing them for their Medicare Part B entitlement.
       
Benefits That Continue During Retirement - Union:
Medical Insurance:
Early Union Retirees choose to continue the medical plan listed above until age
65. Normal contributions are made on a monthly basis.
 
Life Insurance:
   
$2,000 Policy
Aetna
 

 
1
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.15, continued
 
EMPLOYEE BENEFIT PLANS PROVIDING COVERAGE SUBSEQUENT TO TERMINATION


 
Benefits That Continue During A Lay-Off Period - Union
       
Laid-off employees that meet certain labor contract requirements can choose to
continue their medical benefits for a specific period of time, by paying a
reduced premium, as outlined in their specific labor contract.
     
Medical Insurance:
 
Anthem Blue Cross and Blue Shield
   
PPO Network
     
Dental Insurance:
 
Delta Dental Plan of New Jersey
   
Oak Plan
Group Term Life Insurance:
 
Aetna

 
2
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.17
ENVIRONMENTAL NONCOMPLIANCE




6.17(a) Violations - Material Adverse Effect - None

6.17(b) Superfund Site Involvement
 
Rogers Corporation is currently involved as a potentially responsible party
(PRP) in four active cases involving waste disposal sites. In certain cases,
these proceedings are at a stage where it is still not possible to estimate the
ultimate cost of remediation, the timing and extent of remedial action that may
be required by governmental authorities, and the amount of liability, if any, of
Rogers Corporation alone or in relation to that of any other PRPs. However, the
costs incurred since inception for these claims have been immaterial and have
been primarily covered by insurance policies, for both legal and remediation
costs. In one particular case, Rogers Corporation has been assessed a cost
sharing percentage of 2.47% in relation to the range for estimated total cleanup
costs of $17 to $24 million. Rogers Corporation has confirmed sufficient
insurance coverage to fully cover this liability and has recorded a liability
and related insurance receivable of approximately $0.5 million, which
approximates its share of the low end of the range.


In all its superfund cases, Rogers Corporation believes it is a de minimis
participant and has only been allocated an insignificant percentage of the total
PRP cost sharing responsibility. Based on facts presently known to it, Rogers
Corporation believes that the potential for the final results of these cases
having a material adverse effect on its results of operations, financial
position or cash flows is remote. These cases have been ongoing for many years
and Rogers Corporation believes that they will continue on for the indefinite
future. No time frame for completion can be estimated at the present time.
 
The active cases are as follows:


Case 1 sites and date of first notice:
Chem Dyne Disposal Corporation, 3/82; Yaworski Lagoon, 3/83; Cannons Engineering
Corporation, 4/86; and Hassayampa Landfill, 4/87


Case 2 sites and date of first notice:
Chathem Brothers Barrell Yard, 1/91


Case 3 sites and date of first notice:
Solvent Recovery Services, 1/92; Old Southington Landfill, 1/94; and Angelillo
Property 3/2000


Case 4 sites and date of first notice:
Omega Chemical Site, 9/94; and Casmalia Disposal Site 10/98
 
1
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.17, continued
ENVIRONMENTAL MATTERS


6.17(c) Rogers Historic Site Activity - Voluntary Compliance
 
Description of Item
Location
 
Remarks
       
PCB Soil Contamination
Woodstock, Connecticut
 
The use of polychlorinated biphenyl (PCB) prior to 1972 resulted in soil
contamination, which was discovered in 1994. The EPA, became involved when
Borrower voluntarily notified that agency of the situation. Clean up and
remediation was completed in 2000. The EPA filed a complaint and assessed a
$281,400 penalty. Borrower is vigorously disputing this penalty and, although
the EPA’s Environmental Appeals Board has sided with the EPA, Borrower expects
to file an appeal with the Federal Appeals Court. A reserve was established for
the penalty by the Borrower.
       
Groundwater Contamination
South Windham, Connecticut
 
Area groundwater contamination was discovered and allegations made that
Borrower’s plant was the source. The results of Borrower’s investigation
indicated that there was some minor localized soil contamination but that the
groundwater contamination came from an old, abandoned off-site town dump. The
soil contamination was properly removed and disposed of off-site in 1980 and
1981.
         
Removal of Latex
Drying Pits
Woodstock, Connecticut
   
In 1979 and 1980 the dried latex was removed from the drying pits, and properly
disposed of off-site. The confirmation soil testing was accomplished and the
lagoons were filled in. The DEP was notified of this.
         
Study of Local
Landfill
Woodstock, Connecticut
   
In the mid-1980’s consultants were hired to investigate the possible
contamination of groundwater from Borrower wastes at the Woodstock, Connecticut
landfill. Study confirmed that groundwater contamination existed, but nothing
indicated that Borrower’s wastes contributed anything above what would be
expected from general municipal landfilling and there were no environmental
violations or fines. The report was submitted to the Town of Woodstock,
Connecticut and the DEP; the matter is closed.

 
2
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.17, continued
ENVIRONMENTAL MATTERS


6.17(c) Rogers Historic Site Activity - Voluntary Compliance


Description of Item
Location
  Remarks
Fuel Oil Spill
Woodstock, Connecticut
  In 1992 an oil tank overflowed when being filled. The spill was cleaned up in
accordance with applicable Environmental Laws and the DEP was notified.        
   
Removal of Lagoons
Rogers, Connecticut
  In 1979 and 1980, two lagoons were cleaned and filled in. Although the project
is closed, future soil testing may be required by the DEP.            
Overflow Tank
Rogers, Connecticut
  In 1990, an abandoned concrete overflow tank used with pre-1975 plating
operations was cleaned and removed in accordance with applicable Environmental
Laws and properly disposed of off-site. The DEP was notified.          
Oil Spills (2)
South Windham, Connecticut
  In 1992 an oil tank overflowed during filling in one instance and in another a
leaking oil tank was discovered. The DEP was notified in both cases and the tank
was cleaned and replaced in accordance with applicable environmental laws and
properly disposed of off-site.          
Phenol Spill
Manchester, Connecticut
  In 1969 and 1970 a phenol bulk tank leaked and spilled onto floor and parking
lot. The spill was cleaned up and the bulk tank system was decontaminated and
removed in accordance with applicable environmental laws and the tank system and
contaminated materials were properly disposed of.



4
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.17, continued
ENVIRONMENTAL MATTERS


6.17(c) Rogers Historic Site Activity - Voluntary Compliance
 
Description of Item
Location
Remarks
     
Oil Spill
Manchester, Connecticut
In 1986 fuel oil overflowed from the tank during filling. The DEP was notified
and the spill was remedied in accordance with applicable environmental laws.
     
Solvent Contamination of Soil
Chandler, Arizona
In 1994 local testing discovered several areas of low-level soil contamination,
from Borrower’s prior operations at a plant that is now leased to a third party.
Contamination levels do not require agency notification or immediate
remediation.      
Connecticut Voluntary Remediation Action
Rogers, South Windham and Woodstock, Connecticut
 Currently, the Rogers, South Windham and Woodstock, Connecticut plants have
RCRA interim Part A permitted hazardous waste storage areas. As part of a
required closure plan, Connecticut requires that voluntary soil and groundwater
evaluations be done and initial reports of results have been submitted to the
DEP. These facilities were properly closed pursuant to the requirements of RCRA
prior to 1994.

 
4
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.17, continued
ENVIRONMENTAL MATTERS


6.17(c) Summary of Environmental Agency Notices Since 1995


Rogers
Locations
Description
of Notice
Date
Notice
Received
Date
Resolved
Remarks
         
Chandler,
Arizona
Complaint Arizona
Department of
Environmental
Quality (ADEQ)
1/9/95
2/24/95
Even though Part B storage area had been decommissioned for over a year and a
closure notice had been sent to the EPA, the ADEQ was not notified by the EPA.
The ADEQ filed a complaint for not submitting previously required inspection
reports. The situation was clarified and the complaint was dropped.
         
Rogers,
Connecticut
Notice of
Violation (DEP)
5/8/95
6/13/95
Non-contact cooling water was discharged into sewer and was not clearly
indicated on the permit conditions. This was corrected and no penalty was
incurred.
         
Chandler, Arizona
Notice of Deficiency
 (Maricopa County,
Arizona)
12/8/95
2/28/96
Documentation on air emission correction made. The process was corrected and no
penalty was incurred.
         
Manchester,
Connecticut
Notice of
Violation (DEP)
2/22/96
6/17/96
The Notice of Violation alleged that Borrower failed to submit a compliance plan
for air emissions by 5/1/94. Borrower was not required to submit plan and the
Notice of Violation was rescinded.
         
Rogers,
Connecticut
Notice of
Violation (DEP)
4/4/96
5/2/96
A Notice of Violation was issued because the DEP did not have a discharge permit
renewal application in their files. Borrower proved that the application was
submitted and received on a timely basis. The Notice of Violation was dropped.



6
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.17, continued
ENVIRONMENTAL MATTERS


6.17(c) Summary of Environmental Agency Notices Since 1995


Rogers
Locations
Description
of Notice
Date
Notice
Received
 
Date
Resolved
Remarks
         
Woodstock,
Connecticut
Notice of
Violation (DEP)
5/30/97
6/97
A Notice of Violation was issued alleging that 1996 monitoring results were not
submitted to the DEP. Certified mail receipts proved that reports had been sent
and the DEP received them. The matter was dropped.
         
South Windham, Connecticut
Notice of
Violation (DEP)
11/24/97
12/23/97
Stormwater plan was not updated to reflect personnel changes and changes in
run-off location. The process was corrected and no penalty was incurred.
         
Chandler,
Arizona
Notice of Deficiency (Maricopa) County, Arizona)
7/28/98
8/13/98
Inconsistency in the operations log of chemical usage was corrected and no
penalty was incurred.
         
Manchester,
Connecticut
Notice of
Violation (DEP)
8/28/98
10/22/98
Stormwater plan wasn’t updated to reflect personnel changes. The process was
corrected and no penalty was incurred.
         
Chandler,
Arizona
Notice of
Violation (ADEQ)
8/26/98
11/5/98
Hazardous waste container had improperly affixed labels, the contingency plan
was not updated and training records were incomplete. These items were corrected
and no penalty was incurred.
         
Manchester,
Connecticut
Notice of
Violation (DEP)
9/23/98
1/5/99
Emergency Response Plan did not reflect recent changes in personnel, job titles,
training requirements and inspection protocols. These items were corrected and
no penalty was incurred.
         
Woodstock,
Connecticut
Notice of
Violation (DEP)
12/7/98
12/18/98
There was improper labeling of hazardous waste containers in the satellite
accumulation area. The process was corrected and no penalty was incurred.



7
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.17, continued
ENVIRONMENTAL MATTERS


6.17(c) Summary of Environmental Agency Notices Since 1995


Rogers
Locations
Description
of Notice
Date
Notice
Received
Date
Resolved
Remarks
         
Manchester,
Connecticut
Notice of
Violation (DEP)
12/7/98
1/5/99
Violation due to overflow/spill of particulates from baghouse collectors. The
process was corrected and no penalty was incurred.
         
Rogers,
Connecticut
Notice of
Violation (DEP)
12/7/98
1/15/99
Satellite hazardous waste containers were not properly sealed and several
containers lacked date information. The process was corrected and no penalty was
incurred.
         
South Windham, Connecticut
Notice of
Violation (DEP)
2/8/99
3/5/99
A Notice of Violation was issued regarding discharge of wash water to leaching
field. The issue was resolved and no penalty was incurred.
         
Rogers,
Connecticut
Notice of
Violation (DEP)
5/98
10/9/98
A Notice of Violation was issued because the Site Pollution Prevention Plan was
not certified by a licensed professional engineer. This was corrected and no
penalty was incurred.
         
Rogers,
Connecticut
Notice of
Violation (DEP)
6/15/99
7/14/99
A Notice of Violation was issued alleging that an improper analytical method was
used by outside testing lab and that the discharges exceeded pH limitations. The
lab was using the correct test method but recorded the wrong reference number.
The pH issues were due to faulty pH equipment and not to nature of effluent. The
equipment was replaced. No penalty was incurred.

 
8
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.17, continued
ENVIRONMENTAL MATTERS


6.17(c) Summary of Environmental Agency Notices Since 1995


Rogers
Locations
Description
of Notice
Date
Notice
Received
Date
Resolved
Remarks
         
Manchester,
Connecticut
Notice of
Violation (DEP)
10/4/99
10/29/99
A Notice of Violation was issued to force installation of an in-line flow meter
on discharges of non-contact cooling water to sewer. In-line flow meters were
installed and no penalty was incurred.
         
Chandler,
Arizona
Notice of Violation
(Maricopa County,
Arizona)
7/24/00
8/1/00
Maricopa County required additional information on chemical usage and throughput
to the plant’s thermal oxidizer. This was supplied and no penalty was incurred.
         
Chandler,
Arizona
Voluntary Submission of
Possible TSCA
Violation
11/3/00
11/25/00
Discovery that one constituent of a product imported from Japan was not on
public TSCA listing prompted a notice to the EPA of a probable violation with
imports over past several years. It was determined that the item was listed on a
confidential listing. Borrower has resumed importation of the material with
EPA's agreement.

 
Notices of violations subsequent to 12/8/2000, none of which are material, to be
provided.
 
NOTE:
The disclosure of information on any part of this Schedule 6.17 is deemed to be
disclosure of such information on all other relevant portions of this schedule.

 
9
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.18
 
SUBSIDIARIES OF BORROWERS
 
Subsidiary Name
Place of Incorporation
KF, Inc.
South Korea
Rogers (China) Investment Co., Ltd
Peoples Republic of China
Rogers Circuit Materials, Incorporated
Delaware
Rogers GmbH
Germany
Rogers Induflex, N.V.
Belgium
Rogers Japan, Inc.
Delaware
Rogers KF, Inc.
Delaware
Rogers Korea, Inc.
Delaware
Rogers L-K Corp.
Delaware
Rogers N.V.
Belgium
Rogers S.A.
France
Rogers (Shanghai) International Trading Co., Ltd.
Peoples Republic of China
Rogers Southeast Asia, Inc.
Delaware
Rogers Specialty Materials Corporation
Delaware
Rogers Taiwan, Inc.
Delaware
Rogers Technologies (Barbados) SRL
Barbados
Rogers Technologies Singapore, Inc.
Delaware
Rogers Technologies (Suzhou) Company Ltd.
Peoples Republic of China
Rogers (UK) Ltd.
England
TL Properties, Inc.
Arizona
World Properties, Inc.
Illinois
   
Joint Venture Corporations (all 50% owned by vote)
Place of Incorporation
Rogers Chang Chun Technology Co., Ltd.
Taiwan
Rogers Inoac Corporation
Japan
Rogers Inoac Suzhou Corporation
Peoples Republic of China
Polyimide Laminate Systems, LLC
Delaware

 
1
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.1(d)
 
INDEBTEDNESS OF ROGERS US AND DOMESTIC SUBSIDIARIES


None
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.1(e)
 
INDEBDTEDNESS OF FOREIGN SUBSIDIARIES


Rogers Technologies (Barbados) SRL - $30,375,000 Note Payable to Rogers
Corporation


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.2
 
CURRENTLY OUTSTANDING LIENS
 
Holder
 
Asset
Bayer Polymers LLC
 
consigned polyol inventory
100 Bayer Road
   
Pittsburgh PA 15205-9741
         
Facilitec, Inc.
 
furniture

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.3
 
INVESTMENTS PERMITTED BY VIRTUE OF DISCLOURE


Investments by Rogers Corporation
        

  Investment In: Investment Value (US$):   
Rogers Inoac Corporation Technology Co. Ltd.
341,417
 
Rogers Chang Chun
42,419
 
Rogers Inoac Suzhou Co. Ltd
0
 
Rogers L-K Corp.
2,437,192
 
TL Properties, Inc.
1,000
 
World Properties, Inc
103,494
 
Rogers Specialty Materials Corporation
1,000
 
Polyimide Laminate Sys
39,979
 
Rogers Technologies (Barbados) SRL
2,468,389
 
Rogers NV
480,493
 
Rogers Induflex NV
5,183,474
 
Rogers Japan Inc.
1,000,100
 
Rogers Southeast Asia
100
 
Rogers Taiwan Inc.
100
 
Rogers Korea Inc
1,000
 
Rogers Tech Singapore
1,000
 
Rogers Circuit Materials
1,000
 
Rogers China
1,000
 
Rogers Technologies Suzhou Company, Ltd
8,064
 
Rogers KF
10
 
Note Receivable from Rogers Technologies (Barbados) SRL
30,375,000

 
Investments by Rogers Technologies (Barbados) SRL
         
Investment In:
 
Investment Value (US$):
Rogers Technologies (China) Inc., Ltd
 
32,200,000
     
Investments by Rogers Technologies (China) Inc., Ltd
         
Investment In: 
 
Investment Value (US$):
Rogers Technologies (Suzhou) Inc., Ltd
 
29,000,000
Rogers Technologies (Shanghai) Inc., Ltd
 
200,000

 
1